Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 1 of 79 PageID #: 1226




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION


KORI SUE CLARAMBEAU,                                  4:19-CV-04170-VLD
                          Plaintiff,

              vs.                                  MEMORANDUM OPINION
                                                       AND ORDER
ANDREW M. SAUL, Commissioner of
the Social Security Administration,

                          Defendant.


                                 INTRODUCTION

       Plaintiff, Kori Sue Clarambeau, seeks judicial review of the

Commissioner’s final decision denying her application for social security

disability under Title XVI and Title II of the Social Security Act.1




1SSI  benefits are called “Title XVI” benefits, and SSD/DIB benefits are called
“Title II” benefits. Receipt of both forms of benefits is dependent upon whether
the claimant is disabled. The definition of disability is the same under both
Titles. The difference--greatly simplified--is that a claimant’s entitlement to
SSD/DIB benefits is dependent upon one’s “coverage” status (calculated
according to one’s earning history), and the amount of benefits are likewise
calculated according to a formula using the claimant’s earning history. There
are no such “coverage” requirements for SSI benefits, but the potential amount
of SSI benefits is uniform and set by statute, dependent upon the claimant’s
financial situation, and reduced by the claimant’s earnings, if any. There are
corresponding and usually identical regulations for each type of benefit. See
e.g. 20 C.F.R. §§ 404.1520 and 416.920 (evaluation of disability using the five-
step procedure under Title II and Title XVI). Her coverage status for SSD
benefits expires on March 31, 2022. AR24; 288. In other words, in order to be
entitled to Title II benefits, Ms. Clarambeau must prove disability on or before
that date.
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 2 of 79 PageID #: 1227




      Ms. Clarambeau has filed a complaint and motion to reverse the

Commissioner’s final decision denying her disability benefits and to remand the

matter to the Social Security Administration for further proceedings. See

Docket Nos. 1 and 13. The Commissioner has filed a motion to affirm. See

Docket No. 15.

      This appeal of the Commissioner’s final decision denying benefits is

properly before the court pursuant to 42 U.S.C. § 405(g). The parties have

consented to this magistrate judge handling this matter pursuant to 28 U.S.C.

§ 636(c).

                                     FACTS2

A.    Statement of the Case

      This action arises from Ms. Clarambeau’s application for Social Security

Disability Insurance (SSDI) benefits and Supplemental Security Income (SSI)

with a protected filing date of December 5, 2016, alleging disability starting

October 18, 2016, due to chronic lower back pain, fibromyalgia, fatigue,

irritability, neck pain, shoulder pain, trouble completing tasks, problems

getting along with others, and problems concentrating. AR248, 253, 332, 373,

376, 377. Ms. Clarambeau stated in her application documents that she was 5

foot 4 inches tall, and weighed 255 pounds. AR332. Ms. Clarambeau stated in

the Function Report she completed that she did not handle stress well, and


      2These facts are recited from the parties’ stipulated statement of facts
(Docket 12). The court has made only minor grammatical and stylistic
changes. Citations to the appeal record will be cited by “AR” followed by the
page or pages.

                                           2
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 3 of 79 PageID #: 1228




that she was in a high stress job for 7 1/2 years and had many stomach

problems. AR377. Ms. Clarambeau’s claims were denied at the initial and

reconsideration levels and Ms. Clarambeau requested an administrative

hearing. AR108-207, 213-28.

      Ms. Clarambeau’s administrative law judge (“ALJ”) hearing was held

July 23, 2018, where different counsel represented Ms. Clarambeau. AR86-

107. The hearing started at 9:57 a.m. and lasted until 10:26 a.m. AR88, 107.

An unfavorable decision was issued October 16, 2018 by ALJ Denzel Busick.

AR20-42.

      At Step One of the evaluation the ALJ found that Ms. Clarambeau had

not engaged in substantial gainful activity since October 18, 2016, the alleged

date of disability, and that she was insured for SSDI benefits through March

31, 2022. AR26.

      At Step Two, the ALJ found that Ms. Clarambeau had severe

impairments, including obesity, fibromyalgia, degenerative disk disease,

degenerative joint disease, high blood pressure, diabetes mellitus, carpal

tunnel syndrome, and a sleep disorder. AR26. The ALJ found that each of

those impairments caused more than a minimal effect on Ms. Clarambeau’s

ability to perform work-related activities. AR26. In Step Three, the ALJ found

that Ms. Clarambeau did not have an impairment that meets a Listing. AR26.

      The ALJ determined that Ms. Clarambeau had the residential functional

capacity (“RFC”) to:

      perform sedentary work . . . except the claimant can stand/walk
      three hours total in an eight-hour workday; can never climb
                                           3
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 4 of 79 PageID #: 1229




        ladders, scaffolds or similar devices; can occasionally climb stairs;
        can occasionally balance, stoop, kneel, crouch, or crawl; can
        frequently handle and finger bilaterally; and should avoid
        concentrated exposure to hazards such as unprotected heights or
        fast and dangerous machinery.

AR27.

        The ALJ found that Ms. Clarambeau’s impairments could reasonably be

expected to cause the symptoms alleged by Ms. Clarambeau; however, her

statements concerning the intensity, persistence and limiting effects of those

symptoms were “not entirely consistent with the medical evidence and other

evidence in the record for the reasons explained in this decision.” A27.

        The ALJ found at Step 4 that Ms. Clarambeau could perform her past

relevant work as an accounting clerk, travel agency, and receptionist and

denied the claim. AR34-35.

        The ALJ considered the opinions of the state agency medical consultants

and stated they supported the decision and were consistent with the record

and were given weight because they were based on a thorough review of the

records showing Ms. Clarambeau had ongoing treatment for pain and back

problems, but she consistently had “mostly normal physical examinations with

full strength and normal gait.” AR33-34.

        The ALJ noted that Ms. Clarambeau was on Family and Medical Leave

Act (“FMLA”) leave from work from October 19, 2016, to February 1, 2017, and

that her employer had no positions available that would satisfy

Ms. Clarambeau’s work restrictions, and stated he considered those

statements. AR29.

                                             4
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 5 of 79 PageID #: 1230




      The ALJ considered the opinion of Ms. Clarambeau’s treating orthopedic

specialist, Corey Rothrock, MD, who the ALJ asserted had limited

Ms. Clarambeau to lifting no more than 10 pounds, standing for four hours,

and sitting for four hours, and gave the opinions “some weight” because they

were based on Dr. Rothrock’s treatment of Ms. Clarambeau, but to the extent

the opinions indicated Ms. Clarambeau could not sit for six hours in an 8-hour

workday he gave them “less weight” because the records support a finding that

Ms. Clarambeau can perform a range of sedentary work, noting she cared for

her ailing mother and engaged in exercise as possible for weight loss. AR32.

The ALJ also stated, “she has ongoing tenderness and reported pain symptoms,

but she had mostly normal physical examinations and remains able to

function.” AR32.

      The ALJ considered the opinions of Ms. Clarambeau’s treating orthopedic

specialist, James Brunz, MD, and gave them “some weight” stating they were

consistent with the record and based on Dr. Brunz’s treatment of

Ms. Clarambeau, but gave less weight to the more recent opinions because

they did not provide specific functional limitations. AR32. The ALJ stated that

the earlier opinions indicated Ms. Clarambeau could perform a range of

sedentary work, but Dr. Brunz’s opinion that Ms. Clarambeau could not

stand/walk six hours and could only rarely stoop were given “less weight”

because although Ms. Clarambeau had ongoing treatment for her back

problems and pain, “she consistently had mostly normal physical

examinations.” AR32-33.

                                          5
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 6 of 79 PageID #: 1231




      The ALJ considered the opinion of Nate Timmer, MD, that

Ms. Clarambeau was not disabled because she had not tried all possible

treatments and frequently missed physical therapy. AR33. The ALJ observed

that these opinions supported the decision but they are given little weight

because they do not provide specific functional limitations and opinions

whether a claimant is disabled or unable to work are administrative findings

reserved to the Commissioner. AR33.

      The ALJ considered the opinions of Ms. Clarambeau’s treating physician,

Thomas Ripperda, MD, a physical medicine/rehabilitation physician, and gave

Dr. Ripperda’s initial short-term limitations “little weight” because they did not

specify Ms. Clarambeau’s ongoing limitations over a period of at least 12

months, and his later opinions “some weight” but gave “little weight” to

Dr. Ripperda’s opinions that Ms. Clarambeau was limited to less than six

hours sitting in an 8-hour workday and she needed to frequently change

position, because the ALJ asserted Ms. Clarambeau’s symptoms improved with

treatment and except for some tenderness and occasional limited range of

motion, Ms. Clarambeau consistently had good physical examinations. AR33.

      The Appeals Council denied Ms. Clarambeau’s request for review making

the ALJ’s decision final, and Ms. Clarambeau timely filed this action. AR1-6.

B.    Medical Evidence (chronological order)

      Ms. Clarambeau received periodic chiropractic treatment from Rebecca

Studelska, DC, including treatment from 2009 through 2016 for various areas

of her spine. AR477-95, 838-74. In a letter to the State agency, Chiropractor

                                            6
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 7 of 79 PageID #: 1232




Studelska stated Ms. Clarambeau was treated in 2016 for symptoms including

constipation, brain fog, myalgia/fibromyalgia, fatigue, and tingling in both

hands. AR476. Chiropractor Studelska opined that Ms. Clarambeau was of

competent mental ability and she would likely have difficulty with carrying and

lifting objects, as well as twisting actions such as sweeping, vacuuming and

mopping. AR476. Chiropractor Studelska commented that sitting and

standing were not a concern for Ms. Clarambeau. AR476.

      On May 14, 2013, Ms. Clarambeau had back surgery including a right

L3 partial hemilaminectomy and right hemilaminectomy and removal of

extruded disk, L4-5 on the right. AR733-34, 737-39, 744-46, 751-53.

      A chest x-ray was obtained on March 7, 2016, due to a persistent cough

that revealed lungs clear bilaterally, osteophytes in the thoracic spine, and no

acute cardiopulmonary findings. AR502.

      On March 26, 2016, Ms. Clarambeau saw Rich Zieske, PA-C, at Core

Orthopedics for an evaluation of carpal tunnel syndrome. AR991-93. An x-ray

of the left wrist showed calcification over the palmar carpal row. AR993.

Physician Assistant Zieske’s impression was bilateral hand paresthesias

consistent with carpal tunnel syndrome and recommended an

electromyography (EMG) and nerve conduction velocity (NCV) study of her

bilateral upper extremities. AR993.

      On May 2, 2016, Ms. Clarambeau saw Dr. Ripperda at Avera Physical

Medicine and Rehabilitation for bilateral arm pain, numbness, and tingling on

and off for three years. AR563. EMG and NCV studies were abnormal and

                                           7
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 8 of 79 PageID #: 1233




showed evidence of a severe right sensory motor median neuropathy at the

wrist consistent with severe right carpal tunnel syndrome and findings on the

left consistent with moderate/severe left carpal tunnel syndrome. AR566, 636-

39, 755-57, 889-90. Carpal tunnel surgery was planned with Ms. Clarambeau

off work for four weeks after surgery. AR891.

      On May 9, 2016, Ms. Clarambeau saw J. David Watts, MD, at Core

Orthopedics for right greater than left hand numbness and tingling. AR989.

She reported losing grip strength and was already wearing braces, but had

continued symptoms. AR989. Examination revealed positive carpal tunnel

compression test in both hands, reduced grip strength, and positive Tinel’s sign

at the wrist. AR989. Surgery was planned first on the right wrist with the left

to follow two weeks later. AR989.

      Ms. Clarambeau’s liver functions were elevated on June 23, 2016, and

she was told to stop taking Crestor, and not to take any Aleve, Ibuprofen, or

alcohol. AR609.

      On July 6, 2016, J. David Watts, MD, performed a left hand open carpal

tunnel release for Ms. Clarambeau. AR994. Ms. Clarambeau’s medical

provider stated that she would be off work from July 6, 2016, to July 24, 2016,

and that she could return to work on July 25, 2016, without restrictions.

AR892-93.

      On August 9, 2016, Ms. Clarambeau contacted the Avera Internal

Medicine Clinic to ask if she could take Ibuprofen for her back pain with her

history of elevated liver functions and medical personnel told her they would

                                          8
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 9 of 79 PageID #: 1234




consult a doctor and let her know. AR607. Ms. Clarambeau received a

prescription for Ibuprofen the same day and was advised to take 400mg every

12 hours as needed. AR607-08.

      Left knee x-rays were obtained on August 19, 2016, due to knee pain

that revealed no acute fracture, but showed joint effusion and lateral patellar

tracking. AR522.

      On September 14, 2016, a lumbar magnetic resonance imaging (“MRI”)

scan was obtained due to degenerative disc disease that revealed postoperative

changes of the lumbar spine, and multilevel disc disease with the most

advanced findings of moderate-severe right neural foraminal narrowing at L5-

S1. AR528, 760-61. Moderate right foraminal narrowing at L4-5 and left

neural foraminal narrowing at L5-S1 along with moderate-severe effacement of

the right lateral recess at L3-L4. AR528.

      On October 6, 2016, Ms. Clarambeau saw Michael Puumala, MD, at

Avera Neurosurgery due to worsening low back pain with weakness and

tingling, which began a week after returning from a trip to Alaska. AR762,

940. She had tried chiropractic treatment and a course of steroids, which

helped for a short time. AR762, 940. Ms. Clarambeau also complained of right

knee pain and had been given a cortisone injection for her knee. AR762, 940.

A radiology report showed no evidence of acute osseous or alignment

abnormality of the lumbar spine. AR603, 768. An MRI scan had been

obtained which did suggest “pathology,” she had been given a second course of

steroids, and was taking Tramadol for pain. AR762. Dr. Puumala’s

                                            9
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 10 of 79 PageID #: 1235




examination documented tenderness to lumbar spine, normal motor strength,

negative straight leg raises, able to toe and heel walk, wide based gait due to

body habitus, normal reflexes except for an absent Clonus, some sensory

abnormality in the right lower extremity, and Dr. Puumala’s read of the MRI

scan included foraminal stenosis to the right at L5, and significant disc space

narrowing at L4-5, which may also be a generator of pain. AR766, 944. An

MRI scan with and without gadolinium and flexion/extension x-rays were

ordered. AR767, 944. Dr. Puumala assessed Ms. Clarambeau with lumbar

degenerative disc disease. AR766, 944.

      Another lumbar MRI scan with contrast was obtained on October 14,

2016, for listed reasons of low back pain and history of lumbar surgery.

AR532. The radiologist’s impression was of grossly stable edema in the left L4

pedicle and transverse process and in the left L3 pedicle which may be the

result of a stress reaction; grossly stable postoperative changes and multilevel

degenerative changes in the lumbar spine, and no significant abnormal

enhancement identified aside from mild enhancement surrounding

degenerative facet changes at the L3-L4 and L4-5 levels. AR533. The

radiologist’s findings included: at L2-L3 mild broad-based posterior disc bulge

and infolding of the ligamentum flavum causing mild narrowing with no

significant neural foraminal narrowing; L3-L4 loss of disc height, postsurgical

changes, mild broad-based posterior disc bulge along with facet arthropathy

and infolding of the ligamentum flavum, small right paracentral annular

fissure inferiorly, and moderate narrowing of the spinal canal with moderate-

                                           10
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 11 of 79 PageID #: 1236




severe effacement of both lateral recesses with compression upon the

descending L4 nerve roots in the lateral recess that cannot be entirely

excluded, and no significant neural foraminal narrowing; L4-L5 showed loss of

disc height, postsurgical changes mild residual broad-based sequential disc

bulge, facet arthropathy, no significant spinal canal narrowing, moderate right

and no significant left neural foraminal narrowing; and L5-S1 showed loss of

disc height and disc desiccation with a mild-moderate broad-based posterior

disc bulge and bilateral facet arthropathy, no significant spinal canal

narrowing, and moderate-severe right and moderate left neural foraminal

narrowing. AR532-33, 769-70, 895.

      On November 30, 2016, Ms. Clarambeau saw Dr. Ripperda for low back

pain. AR569, 642. Dr. Ripperda noted Ms. Clarambeau’s long history of low

back pain and prior disc herniation that was treated surgically, and a history of

fatigue and general musculoskeletal complaints secondary to past diagnosis of

fibromyalgia. AR569-70, 642-43. Ms. Clarambeau reported increased back

pain the last three to four months with radiation to the right hip that was

impacting her activities, including bending, twisting, walking, and sitting in a

chair. AR569-70. Ms. Clarambeau was working as a custodian for the past

year and a half. AR570. Ms. Clarambeau reported difficulty sleeping,

dizziness, shaking tremor of both hands, sense of weakness particularly in the

right leg, and pain in her hips, neck, shoulders, back and feet, as well as

intermittent constipation, diarrhea, and heartburn. AR570. An examination

revealed a trace of lower extremity edema; pain with hip flexion, abduction,

                                           11
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 12 of 79 PageID #: 1237




internal rotation, and pain with Faber’s maneuvers bilaterally; tenderness

primarily over L4-L5 and L5-S1 facet joints on the right side; positive facet

loading on the right side; some piriformis tenderness bilaterally; and greater

trochanteric tenderness bilaterally. AR570. Dr. Ripperda documented that

Ms. Clarambeau had symmetric leg lengths; no joint deformities in the lower

extremities; normal muscle strength in the lower extremities; normal muscular

tone without muscle atrophy; good coordination of both lower extremities;

normal gait pattern; appropriate mood, affect, and was pleasant; and she was

able to stand on her toes and heels without any difficulty. AR570, 643, 772-

73, 778-79. Dr. Ripperda’s impressions included lumbar facet syndrome at L4-

L5 and L5-S1; previous lumbar radiculopathy status post microdiscectomy

with good improvement in overall symptomatology; and fibromyalgia. AR571,

644, 773, 779. Dr. Ripperda recommended branch block injections with

consideration of proceeding to radiofrequency ablation depending on her

response. AR571, 644, 773, 779. Dr. Ripperda also recommended biofeedback

and cognitive behavioral therapy to improve overall symptomatology and

possibly Lidoderm patches or lidocaine ointment and Gabapentin or Lyrica as

other options. AR571, 644, 773. Dr. Ripperda provided work limitations for

Ms. Clarambeau for the next two months until she completes radiofrequency,

restricting her to occasional lifting up to 10 pounds; 3-5 hours per day

standing; 3-5 hours per day sitting; occasionally using the stairs; and no

bending, carrying, or kneeling. AR571, 581, 773. The release/return to work




                                           12
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 13 of 79 PageID #: 1238




form Dr. Ripperda completed for Ms. Clarambeau’s job (POET) defined

occasional lifting as only lifting 1-3 times per shift. AR581.

      Ms. Clarambeau received right L3, L4 and L5 diagnostic branch blocks

corresponding to innervation of the L4-5 and L5-S1 facet joints on December

12, 2016. AR598. Timothy J. Metz, MD, observed that at 20 minutes post

injection, Ms. Clarambeau could laterally bend without significant pain on the

right side, but felt some tension and pull across the low back. AR598.

      On January 12, 2017, Ms. Clarambeau saw Dr. Ripperda for continued

low back pain and reported that symptoms were better with heat and lying

down. AR575, 648, 786-91. Dr. Ripperda’s examination revealed pain to

palpation over the sacroiliac (“SI”) joints, mild tenderness over the lumbar

paraspinals, and a pop with hip abduction, flexion, and adduction. AR576,

649, 787. Dr. Ripperda also noted that Ms. Clarambeau had fairly symmetrical

hip internal rotation; good knee and ankle range of motion; symmetrical leg

lengths; mildly reduced reflexes of the right patella; normal bilateral lower

extremity strength; normal muscular tone; and normal gait pattern. AR576,

649. Dr. Ripperda recommended SI joint injections; Gabapentin and

Cymbalta; and biofeedback. AR576, 649. Ms. Clarambeau reported she was

doing office work. AR576, 649. Ms. Clarambeau reported working about three

hours per day. AR576. Dr. Ripperda provided work limitations for

Ms. Clarambeau restricting her to sedentary duty for 4 hours a day with no

lifting over 10 pounds and pushing/pulling up to 15 pounds. AR582, 896.




                                           13
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 14 of 79 PageID #: 1239




      Ms. Clarambeau received bilateral intraarticular SI joint injections from

Dr. Metz on January 23, 2017, following minimal improvement of the prior

diagnostic blocks. AR589. Ms. Clarambeau reported at most a 50 percent

improvement in her symptoms from her December, 2016, medial branch block.

AR589, 597-98.

      On March 15, 2017, Ms. Clarambeau saw Dr. Ripperda for continued low

back pain, worse with bending, walking, standing, and lifting, and better when

lying down. AR654, 792. Dr. Ripperda documented that Ms. Clarambeau had

normal bilateral lower extremity strength; normal muscle tone without atrophy;

normal deep tendon reflexes; appropriate mood and affect; and was able to

stand on her toes. AR655, 793. Dr. Ripperda concluded her pain was

consistent with right sacroiliac joint dysfunction, noting the good, but

temporary results from an SI joint injection. AR655, 793. Dr. Ripperda

recommended physical therapy, a second joint injection, stabilization exercises,

home exercise program, possible SI joint locking belt, and radiofrequency

neurotomy to be considered pending response to the injection. AR655, 793.

On March 15, 2017, Dr. Ripperda provided limitations for Ms. Clarambeau to

Unum Insurance including no lifting over 10 pounds; 3-5 hours per day

standing; 3-5 hours per day sitting; no kneeling; and only occasional bending,

carrying and stairs. AR888. Dr. Ripperda also stated that Ms. Clarambeau be

allowed to change position frequently. AR888.

      Ms. Clarambeau had physical therapy treatments at Avera Queen of

Peace Hospital on April 4, 5, 7, 12, 14, 17, 19, 21, 25, 26, 28, May 1, 5, 8, 15,

                                           14
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 15 of 79 PageID #: 1240




18, 22, November 7, 9, 15, 16, 20, 22, 24 and December 4, 5, 11, 13, 14 and

19 in 2017. AR716-19.

      On May 10, 2017, Ms. Clarambeau was seen at Orthopedic Institute by

Dr. Rothrock for right lower back, hip and SI joint pain. AR699, 1055. She

had been taking gabapentin and Tramadol with only short-term relief and was

receiving chiropractic treatment. AR699, 1055. Ms. Clarambeau’s body mass

index (“BMI”) was 47.5, and Dr. Rothrock’s examination revealed lower

extremities neurovascular intact, right SI joint tenderness, negative

anterioposterior (“AP”) and lateral compression, negative Faber’s test; full and

preserved range of motion in hips, no muscle atrophy, and excellent deep

tendon reflexes and sensation. AR699, 1055. X-rays showed some ossification

within the iliopsoas on the inner table of the medial wall of the pelvis,

questionable interior sclerosis of the right SI joint, normal bilateral SI joints,

normal hip joints, and degenerative changes at L4-5. AR699, 1055. She had

prior excellent response to SI joint injection, but if she continued to fail

conservative treatment and could achieve a BMI below 40, she may be a

candidate for an SI joint fusion. AR699, 1055. Dr. Rothrock recommended

continued conservative care. AR699. Dr. Rothrock completed a return to work

form and limited Ms. Clarambeau to no lifting greater than 10 pounds and only

four hours standing, and four hours sitting. AR897, 1058.

      Ms. Clarambeau saw Dr. Timmer at Avera Family Clinic on May 15,

2017, for a medication check, follow-up after an emergency room visit for

vertigo, and to discuss trying to reduce her weight so she could have surgery

                                            15
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 16 of 79 PageID #: 1241




on her SI joints. AR958, 962. She also complained of feeling down and

depressed with lost interest in things, decreased energy, sleeping more

frequently, and decreased appetite. AR962. Ms. Clarambeau also indicated

anxiety from work. AR960. Ms. Clarambeau reported that she took her

Tramadol rarely and has been doing water aerobics and maneuvers without

significant pain. AR962. Ms. Clarambeau reported that she gets worsening

pain with almost any movement. AR962. Ms. Clarambeau was also taking

care of her 88-year old mother. AR962. Dr. Timmer’s examination revealed

that Ms. Clarambeau was alert and not in any acute distress; had no

neurological deficits; had no edema; and had normal affect. AR962-63.

Dr. Timmer stated they may proceed with treatment for major depression, and

he would consider medications for weight loss, but not until her blood pressure

was under control. AR963.

      Ms. Clarambeau saw Dr. Timmer at Avera Family Clinic on May 25,

2017, with complaints of increased fatigue and chest tightness, and had lost

ten pounds in the last ten days. AR964, 968. Zoloft was prescribed in addition

to her Cymbalta for mood and anxiety, and weight loss medication was started.

AR701, 969.

      On June 8, 2017, Ms. Clarambeau visited Dr. Puumala, who noted that

he had last seen her on October 6, 2016. AR805, 938. Dr. Puumala noted

that Ms. Clarambeau complained of back and left leg pain. AR805. Upon

examination, Dr. Puumala noted Ms. Clarambeau had a wide-based gait due to

her body habitus; she was somewhat slow getting out of the chair; strength

                                         16
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 17 of 79 PageID #: 1242




appeared good; she was very tender over the greater trochanter on the left; she

complained of dysesthetic type pain in the distribution of the lateral cutaneous

nerve of the thigh. AR805. Dr. Puumala reviewed Ms. Clarambeau’s MRI scan

of the lumbar spine and x-rays that showed post-operative changes without

any abnormal movement; degenerative change with some lateral recess

stenosis at L3-4 on the left; and no changes in the severe disc height loss as in

previous imaging from October 6, 2016. AR805, 938. Dr. Puumala’s

impression was that she did not have radicular syndrome and that she had

relief with an SI joint injection; and she had meralgia paresthetica giving her

dysesthesias in the distribution of the lateral cutaneous nerve of the thigh.

AR805, 938. Dr. Puumala did not recommend any surgical intervention for

Ms. Clarambeau’s back and recommended that she continue with conservative

treatment and consider an injection to the greater trochanter or SI joint.

AR805.

      On June 27, 2017, Ms. Clarambeau saw Phillip Becker, MD, at the Avera

Pain Management Center for a second opinion regarding her chronic low back

and right hip pain. AR799, 946, 950. Dr. Becker noted that the October 14,

2016, MRI scan showed multilevel degenerative disc disease from L2 to S1 with

moderate central stenosis at L3-4 and moderate severe narrowing of the lateral

recesses, and that there was felt to be some compression upon the L4 nerve

roots at that level. AR799, 946, 950. Ms. Clarambeau reported that her pain

is generally better if she takes Tramadol or Aleve or alternates ice and heat on

the area. AR800, 951. Dr. Becker’s examination revealed Ms. Clarambeau’s

                                           17
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 18 of 79 PageID #: 1243




weight as 266 pounds; she easily rose out of a seated position; she had fairly

normal gait with slight limp favoring the right side; pain in the right sacroiliac

area with bending; negative straight leg raises except for a complaint of pulling

the right SI joint area pain; tenderness near the scar at L3; diffuse tenderness

from upper shoulder area down through the thoracic and lumbar area as well

as into the gluteal and iliotibial band area; right hip testing caused pain in the

right low back and SI joint area; good range of motion noted throughout the

lower extremity joints; and a little increased pain with SI joint provocation and

with prone facet loading on the right side. AR801, 947-48, 951-52. Dr. Becker

stated the diffuse tenderness was certainly consistent with her fibromyalgia.

AR801, 947, 952. Dr. Becker documented that deep tendon reflexes and

sensory were intact throughout the lower extremities and her motor strength

was normal. AR801, 948, 952. Dr. Becker’s impressions included right

sacroiliitis and sacroiliac joint dysfunction, multilevel disc disease with

possible nerve compression on the L4 nerve root at the L3-4 level, chronic

fibromyalgia, left meralgia paresthetica, and morbid obesity. AR801, 948, 952.

      On July 13, 2017, Ms. Clarambeau saw Dr. Timmer at Avera Family

Clinic for follow up on her medications and weight loss. AR970. Her patient

health questionnaire (PHQ-9) score for depression screening was 12, which is

within the range of scoring where physicians use clinical judgment about

treatment, based on the patient’s duration of symptoms and functional

impairments. AR971. Ms. Clarambeau reported that her symptoms had made

it very difficult to do work, take care of things at home, or get along with other

                                           18
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 19 of 79 PageID #: 1244




people. AR971. Ms. Clarambeau had lost 20 pounds over the last two months

representing 7.5% of her body weight, was tolerating her medication well, and

her appetite was reduced on Phentermine. AR975. She also reported that her

mother had been moved to a nursing home and that her depression was not

getting worse, but that she was getting used to this change. AR975.

      Ms. Clarambeau saw Dr. Becker at the Avera Pain Management Center

on July 25, 2017, and was administered a right sacroiliac space injection.

AR807, 954-56. Ms. Clarambeau experienced significant pain following

Dr. Becker’s prior comprehensive exam so a repeat exam was not performed.

AR807, 954.

      Ms. Clarambeau saw Dr. Brunz at the Orthopedic Institute on October

25, 2017, by referral from Dr. Becker for her low back pain with her most

recent episode starting in August, 2016. AR1059-60. Upon examination,

Dr. Brunz documented that Ms. Clarambeau appeared well, alert, and oriented;

had appropriate mood and affect; showed diminished musculoskeletal range of

motion; lumbar paraspinous tenderness; exquisite right piriformis tenderness;

negative pelvic compression test; intact cranial nerves; no focal motor or

sensory deficits; normal deep tendon reflexes; and normal gait. AR1059.

Dr. Brunz assessed degenerative lumbar disc disease without evidence of

radiculopathy, lumber spondylosis with no response to facet blocks, and

piriformis dysfunction. AR1059. Dr. Brunz stated that most of

Ms. Clarambeau’s symptoms were from piriformis dysfunction and myofascial

pain, and trigger point injections were given at her right piriformis. AR1060.

                                          19
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 20 of 79 PageID #: 1245




Dr. Brunz also recommended that Ms. Clarambeau reinstate water therapy,

continue Gabapentin, and encouraged her to taper off Tramadol given the lack

of efficacy data to support long-term opioid therapy. AR1060. Dr. Brunz

prescribed physical therapy for Ms. Clarambeau for a duration of four weeks,

with a frequency of two to three times a week. AR957.

      On November 16, 2017, Ms. Clarambeau visited Dr. Timmer for a

checkup regarding her weight. AR977. Ms. Clarambeau reported to

Dr. Timmer that she was currently participating in physical therapy. AR982.

Dr. Timmer told Ms. Clarambeau that she must start exercising on a routine

basis and work on her diet. AR982.

      Ms. Clarambeau was seen at Orthopedic Institute on November 27,

2017, for a recheck of her low back pain and reported receiving only minimal

relief from the October injections, and her pain had returned to baseline.

AR1061. Lori Lawson, DNP, Dr. Brunz’s nurse practitioner, documented

Ms. Clarambeau’s physical examination, noting that Ms. Clarambeau had

diminished lumbar range of motion, normal hip range of motion, lumbar

paraspinous tenderness bilaterally, right piriformis tenderness, no trochanteric

tenderness, negative straight leg raises, intact cranial nerves, no focal motor or

sensory deficits, normal deep tendon reflexes, and normal gait. AR1061.

Nurse Practitioner Lawson assessed myofascial pain/piriformis syndrome,

lumbar spondylosis with no response to facet blocks, and degenerative lumbar

disk disease without evidence of radiculopathy. AR1061. Nurse Practitioner

Lawson discussed treatment options with Ms. Clarambeau and that much of

                                           20
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 21 of 79 PageID #: 1246




her pain is coming from her muscles. AR1062. Nurse Practitioner Lawson

encouraged Ms. Clarambeau to continue physical therapy and eventually

transition into water therapy. AR1062. The trigger point injections were

administered again. AR1062.

      Ms. Clarambeau saw Dr. Brunz at the Orthopedic Institute on December

18, 2017, for a recheck of her ongoing low back pain and reported she received

no improvement from the November trigger point injections and that her

symptoms were worse for a week. AR1063. Dr. Brunz’s physical examination

revealed diminished musculoskeletal range of motion, lumbar tenderness, and

right piriformis tenderness, but no sacroiliac tenderness, no trochanteric

tenderness, negative straight leg raises, no focal motor or sensory deficits,

normal deep tendon reflexes, normal gait, and intact cranial nerves. AR1063.

Dr. Brunz assessed myofascial pain, degenerative lumbar disc disease with

lateral recess stenosis at L3, and a history of prior laminectomy at L4.

AR1063. A limited bone scan was ordered with an epidural injection at L3 if

the bone scan was unremarkable. AR1063.

      A bone scan obtained on January 3, 2018, showed Ms. Clarambeau had

mild skeletal activity consistent with degenerative changes in the knee joints,

lumbar spine, and thoracic spine and acromioclavicular (“AC”) joints. AR810.

      Ms. Clarambeau received a L3-4 interlaminar epidural steroid injection

on January 16, 2018, administered by Dr. Brunz of Midwest Pain Specialists.

AR812, 1000-01, 1007, 1054.




                                           21
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 22 of 79 PageID #: 1247




      Ms. Clarambeau saw Dr. Timmer on February 12, 2018, complaining of

continued low back pain, and reported no improvement following a recent

epidural injection. AR987. Ms. Clarambeau had gained weight since her last

check; she was fairly noncompliant with medications for weight loss; and

Dr. Timmer felt her prognosis for weight loss was poor. AR987-88. Dr. Timmer

told Ms. Clarambeau that she would likely have back pain the rest of her life

and that she may be able to be helped a little bit, but not cured of that pain.

AR988. Dr. Timmer explained to Ms. Clarambeau that weight loss, exercise

and healthy diet were crucial. AR988. He also said he did not feel “she is

disabled due to this back pain,” planned to try Lyrica and encouraged her to

follow-up with Orthopedic Institute. AR988.

      Ms. Clarambeau was seen at the Orthopedic Institute on February 13,

2018, for a recheck of her low back pain and reported receiving very minimal

relief for only a short period from the prior epidural injection. AR1078.

Ms. Clarambeau denied any pain or paresthesias into her lower extremities or

frank numbness or gross motor weakness in her lower extremities. AR1078.

Examination revealed lumbar paraspinous tenderness, right piriformis

tenderness, pain with palpation of SI joint, and positive FABER (Patrick’s) test

for flexion, abduction and external rotation. AR1078. Nurse Practitioner

Lawson documented that Ms. Clarambeau had no trochanteric tenderness,

negative straight leg raises, intact cranial nerves, no focal motor or sensory

deficits, normal deep tendon reflexes, and normal gait. AR1078. A right SI

joint injection was administered. AR1078-79. Ms. Clarambeau received a right

                                           22
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 23 of 79 PageID #: 1248




SI joint steroid injection on February 21, 2018. AR819, 1049. On February 26,

2018, Dr. Brunz provided a right intra-articular SI joint injection for

Ms. Clarambeau. AR820, 1001, 1006, 1050.

      Ms. Clarambeau saw Greg Alvine, MD, at Core Orthopedics on March 22,

2018, with continued right-sided low back pain. AR998. Examination revealed

tenderness over the right SI joint, and positive SI joint provocative maneuvers

on the right side. AR998. Dr. Alvine also documented normal motor strength,

symmetrical deep tendon reflexes, negative clonus, palpable pulses, and

negative sitting straight leg raise. AR998. Dr. Alvine also reviewed the x-rays

and MRI scans and diagnosed right-sided pain suggestive of SI joint pain.

AR998-99. He noted the L4-5 disc was quite collapsed and narrow, and

Ms. Clarambeau’s SI joint seemed inflamed by exam, but he would be reluctant

to do a SI joint fusion, and he did not feel a lumbar fusion was going to help, so

he did not have a good surgical solution. AR999. Dr. Alvine recommended

continued conservative treatment, the home exercise program that

Ms. Clarambeau’s therapist taught her, and following up with Dr. Brunz for

pain management. AR999.

      Ms. Clarambeau saw Dr. Brunz on April 11, 2018, for a recheck of her

ongoing low back pain and reported she received 20 percent improvement for

one week from the prior SI joint injection and her pain was back to baseline.

AR1082. Ms. Clarambeau reported that she never returned to Dr. Ripperda for

further treatment. AR1082. Examination revealed diminished musculoskeletal

range of motion, right piriformis tenderness, and pain with extension. AR1082.

                                           23
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 24 of 79 PageID #: 1249




Dr. Brunz also noted normal hip range of motion, no SI tenderness, no

paraspinous tenderness, no trochanteric tenderness, negative straight leg

raises, intact cranial nerves, no focal motor or sensory deficits, normal deep

tendon reflexes in the lower extremities, and normal gait. AR1082.

Ms. Clarambeau’s gabapentin was discontinued, her Lyrica dosage was

increased, and radiofrequency ablation was considered with appropriate

response to medial branch blocks. AR1082.

      Ms. Clarambeau received a right L4-5 and L5-S1 diagnostic medial

branch blocks for test denervation on April 23, 2018, administered by

Dr. Brunz of Midwest Pain Specialist, which showed no paresthesias. AR1002-

05. Dr. Brunz performed a right L3 medial branch block, a right L4 medial

branch block, and a right L5 dorsal primary rami branch block. AR1002-05,

1047. Ms. Clarambeau reported that her pain dropped to two-thirds for four

hours post injection and then gradually increased to baseline. AR1087. In a

second call, she reported 75 percent improvement for hours 1-4, then 60

percent for hour 5. AR1087-88. Repeat injections were planned.

      On May 1, 2018, Dr. Brunz performed a right L3 medial branch block,

right L4 medial branch block, and right L5 dorsal primary rami branch block.

AR1008-09, 1044. On May 2, 2019, Ms. Clarambeau reported that her

injection the day prior provided 60 percent pain relief for the first two hours, 55

percent pain relief at the third hour, 50 percent at hour four, and 40 percent

pain relief at hour five. AR1094.




                                           24
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 25 of 79 PageID #: 1250




      Ms. Clarambeau contacted the Orthopedic Institute on April 25, 2018,

and the phone record stated, “patient called stating that JTB [Dr. Brunz] told

her he would write a letter to help her approve for early disability? She had

some questions on that….” AR1090. The notes indicated that Dr. Brunz

dictated the letter on May 11, 2018, and it was mailed by May 15, 2018.

AR1090, 1096. The record contains an undated letter from Dr. Brunz

regarding Ms. Clarambeau. AR1105. Dr. Brunz noted Ms. Clarambeau’s

history of low back pain, fibromyalgia, and injection therapy treatments,

including medial branch blocks, SI joint injections, and epidural injections.

AR1105. Dr. Brunz noted that Ms. Clarambeau had a positive response to

medial branch blocks. AR1105. Dr. Brunz stated that radiofrequency ablation

or rhizotomy was planned and he expected it to improve her chronic back pain.

AR1105. Dr. Brunz stated Ms. Clarambeau reported pain with bending,

twisting, standing and walking for prolonged periods and her symptoms could

prevent her from performing more physical duties, and he invited further

inquiry if there were questions. AR1105.

      Ms. Clarambeau saw Dr. Brunz on May 29, 2018, following a positive

response from medial branch blocks. AR1010. Dr. Brunz performed right L3

medial branch radiofrequency ablation, right L4 medial branch radiofrequency

ablation, and right L5 dorsal primary rami branch radiofrequency ablation.

AR1010-11, 1030-36.

      The record includes a medical source statement with all the sections on

limitations left blank, and a statement from Dr. Timmer stating, “Patient is not

                                           25
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 26 of 79 PageID #: 1251




disabled, has not tried all possible treatments and frequently misses PT,” dated

June 12, 2018. AR1099-1101.

      Dr. Brunz completed a medical source statement dated June 12, 2018,

in which he stated Ms. Clarambeau was limited to occasionally and frequently

lifting 10 pounds; standing or walking four hours with normal breaks; sitting

four hours; unlimited pushing and/or pulling with 10 pound limitation;

frequently climbing ramps/stairs, balancing and kneeling; occasionally

climbing ladders, scaffolds, and crouching; rarely stooping; and frequently

reaching, handling, fingering, and feeling; avoid concentrated exposure to

vibration and hazards; and unlimited exposure to extreme cold, extreme heat,

wetness, humidity, noise and fumes. AR1102-04. Dr. Brunz noted that these

restrictions had been initiated by Dr. Rothrock on May 10, 2017. AR1104.

      Ms. Clarambeau was seen at the Orthopedic Institute on June 26, 2018,

for a recheck of her low back pain and reported being unable to tell if she was

receiving any relief from the radiofrequency ablation treatment; she noted some

improvement with sitting, but continued to struggle with dull achy pain in her

low back and buttocks. AR1108. Ms. Clarambeau denied pain or paresthesias

that traveled to her lower extremities, any frank numbness or gross motor

weakness in the lower extremities, or any acute changes in bowel or bladder

function. AR1108. Nurse Practitioner Lawson’s examination revealed slightly

diminished lumbar range of motion, lumbar paraspinous tenderness, piriformis

tenderness, normal hip range of motion, no SI tenderness, no trochanteric

tenderness, negative straight leg raises, intact cranial nerves, no focal motor or

                                           26
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 27 of 79 PageID #: 1252




sensory deficits, normal deep tendon reflexes in the lower extremities, and

normal gait. AR1108. Trigger point injections and piriformis injections were

administered. AR1108-09.

      Ms. Clarambeau saw Dr. Brunz on July 30, 2018, for a recheck of her

low back pain and had received a piriformis injection at her last visit with some

improvement in her buttock pain. AR1106. She was being weaned off Lyrica

and Sertraline by Dr. Timmer with a plan to switch to Savella. AR1106.

Dr. Brunz’s examination revealed bilateral piriformis and lumbar paraspinous

tenderness, normal lumbar range of motion, normal hip range of motion, no SI

tenderness, no trochanteric tenderness, negative straight leg raises, intact

cranial nerves, no focal or sensory deficits, normal deep tendon reflexes in the

lower extremities, and normal gait. AR1106. Dr. Brunz assessed myofascial

pain. AR1106. Repeat trigger point injections were administered in the right

and left paraspinous muscles. AR1106.

      Dr. Brunz wrote a letter dated August 1, 2018, regarding

Ms. Clarambeau and noted her impairments included chronic myofascial pain,

lumbar spondylosis, and degenerative lumbar disc disease without

radiculopathy. AR1110. He also noted L3 epidural injection treatment, SI joint

injection treatment, soft tissue injection treatment, and lumbar radiofrequency

ablation treatment. AR1110. Dr. Brunz stated that although her symptoms

improved following radiofrequency ablation, she continued to have myofascial

pain, which may limit her ability to do medium-to-heavy work. AR1110.




                                          27
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 28 of 79 PageID #: 1253




C.    State Agency Assessments

      The State agency medical consultant, Gregory Erickson, MD, reviewed

the medical and other evidence on March 15, 2017, and concluded

Ms. Clarambeau had severe spine disorders and fibromyalgia, and non-severe

hypertension, hyperlipidemia, diabetes, carpal tunnel, and sleep-related

breathing disorders. AR108-14. Dr. Erickson concluded Ms. Clarambeau was

limited to lifting 10 pounds occasionally; less than 10 pounds frequently;

standing or walking four hours per day with normal breaks; sitting more than

six hours per eight-hour workday; unlimited pushing and/or pulling (including

operation of hand and/or foot controls) unlimited with lifting and carrying

limitations; and occasionally climbing ramps/stairs, balancing, stooping,

kneeling, crouching and crawling. AR115-17. Dr. Erickson concluded that

Ms. Clarambeau could relieve her pain from sitting with normal breaks and

lunch periods, that she could never climb ladders because she was unable to

support her own weight, and she should avoid concentrated exposure to

hazards because pain will limit her mobility. AR116-17.

      On June 2, 2017, the State agency medical consultant at the

reconsideration level considered the medical and other evidence in the record

at that time, and made essentially identical findings and comments, except the

medical consultant stated that Ms. Clarambeau “can relieve pain from sitting

with normal breaks and lunch periods and by shifting position as needed and

standing to stretch for one minute each hour when necessary.” AR138-49.




                                          28
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 29 of 79 PageID #: 1254




      An SSA medical consultant, Celio Burrowes, MD, reviewed the State

agency’s assessment and evidence of record on June 22, 2017, and stated that

she agreed with the assessment except Ms. Clarambeau should be limited to

eight pounds for frequent lifting and carrying. AR659-61.

D.    Other Evidence

      Employer attendance records show that Ms. Clarambeau returned to

work in December, 2016, working less than four hours per day. AR311.

Ms. Clarambeau completed a Work Activity Report stating when she returned

to work in December, 2016, she was working 15 hours per week, and they

changed her to a job where she could sit at a desk. AR317-18.

      Ms. Clarambeau received a letter from her employer, POET, summarizing

that she was on medical FMLA leave from working beginning October 19, 2016,

and Ms. Clarambeau’s FMLA benefits were exhausted as of February 1, 2017.

Her employer stated they had no positions available that could accommodate

the restrictions from her doctor so she was terminated. AR406. The

restrictions included with the letter were the restrictions from Dr. Ripperda

dated November 30, 2016, and January 12, 2017. AR407-08.

      Ms. Clarambeau sought assistance from South Dakota Vocational

Rehabilitation Services on May 1, 2017, to obtain part-time work and was

found eligible for services due to her impairments. AR448-52.




                                          29
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 30 of 79 PageID #: 1255




E.    Testimony at the ALJ Hearing

      1.    Ms. Clarambeau’s Testimony

      Ms. Clarambeau testified that her last restrictions included a limit to

three to four hours sitting and if she sits that much her back really hurts,

especially in the SI joint, and she gets some uncomfortable tingling in her feet.

AR96. She said she can stand about 10 minutes before she needs to move

around and she lasted half an hour walking the other day at Walmart and was

out of Walmart in 45 minutes. AR97.

      Ms. Clarambeau testified that her janitorial job involved vacuuming,

mopping, sweeping, dusting, cleaning out light fixtures, mowing the lawn, and

carrying garbage that could sometimes be well over 50 pounds. AR97-98.

      Ms. Clarambeau testified that her fibromyalgia causes her shoulders to

get hard and tight, limiting her movement from side to side, causing headaches

and neck aches. AR101. She testified that her left hand/arm was fine, but her

right one was beginning to have some issues when she tried to do some things

on her computer at home. AR102. Ms. Clarambeau testified that her carpal

tunnel surgery was relatively successful. AR102.

      2.    Vocational Expert Testimony

      The ALJ asked the vocational expert (“VE”), an initial hypothetical

question that mirrored the limitations included in the RFC determined by the

ALJ, and the VE testified that the individual would be able to perform past

work in occupations of accounting clerk, travel agent, and receptionist job as

described in the Dictionary of Occupational Titles (“DOT”). AR104. In

                                           30
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 31 of 79 PageID #: 1256




response to a second hypothetical question, the VE testified that if the person

was further limited due to chronic pain so they were limited to jobs involving

only simple, routine and repetitive tasks, the person would be unable to

perform any of the identified past work, and they would not be able to transfer

any of the acquired skills. AR105.

        In response to a third hypothetical question, the VE testified that a

person described in the initial hypothetical (who was not limited to only simple,

routine and repetitive tasks by pain), but did require a sit/stand option where

she could sit half an hour and then stand and walk half an hour and repeat in

this fashion, would not be able to perform any of the identified past work, and

the person would not be able to transfer any acquired skills. AR105-06. The

VE testified that if the individual could sit for half an hour and stand up, move

around for a few minutes, and return to sitting, she would be able to perform

the past relevant work in the first hypothetical question. AR106.

F.      Disputed Facts.

        The following statements of fact were proposed by plaintiff and objected

to by the defendant.

        1.    Ms. Clarambeau’s ALJ hearing lasted 29 minutes.

        The defendant objected to this because it is not the most “objective” fact

from the transcript. Defendant proposed listing the hearing’s start and end

time.

        2.    In Step 3, the ALJ did not expressly mention fibromyalgia, or

obesity, or whether Ms. Clarambeau’s fibromyalgia and/or obesity were

                                            31
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 32 of 79 PageID #: 1257




medically equivalent, either separately or in combination with her other

impairments, to any Listing in the Step 3 evaluation. AR26.

      The defendant objected to this because it is not something specifically

stated in the decision.

                                 DISCUSSION

A.    Standard of Review

      When reviewing a denial of benefits, the court will uphold the

Commissioner’s final decision if it is supported by substantial evidence on the

record as a whole. 42 U.S.C. § 405(g); Biestek v. Berryhill, 587 U.S. ___, 139 S.

Ct. 1148, 1154 (2019); Minor v. Astrue, 574 F.3d 625, 627 (8th Cir. 2009).

Substantial evidence is defined as more than a mere scintilla, less than a

preponderance; it is such relevant evidence as a reasonable mind might accept

as adequate to support the Commissioner’s conclusion. Biestek, 139 S. Ct. at

1154; Richardson v. Perales, 402 U.S. 389, 401 (1971); Klug v. Weinberger,

514 F.2d 423, 425 (8th Cir. 1975). “This review is more than a search of the

record for evidence supporting the [Commissioner’s] findings, and requires a

scrutinizing analysis, not merely a rubber stamp of the [Commissioner’s]

action.” Scott ex rel. Scott v. Astrue, 529 F.3d 818, 821 (8th Cir. 2008)

(cleaned up).

      In assessing the substantiality of the evidence, the evidence that detracts

from the Commissioner’s decision must be considered, along with the evidence

supporting it. Minor, 574 F.3d at 627. The Commissioner’s decision may not

be reversed merely because substantial evidence would have supported an

                                          32
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 33 of 79 PageID #: 1258




opposite decision. Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir. 1993); Reed v.

Barnhart, 399 F.3d 917, 920 (8th Cir. 2005). If it is possible to draw two

inconsistent positions from the evidence and one of those positions represents

the Commissioner’s findings, the Commissioner must be affirmed. Shalala, 2

F.3d 249, 250 (8th Cir. 1993). “In short, a reviewing court should neither

consider a claim de novo, nor abdicate its function to carefully analyze the

entire record.” Mittlestedt v. Apfel, 204 F.3d 847, 851 (8th Cir. 2000) (citations

omitted).

      The court must also review the decision by the ALJ to determine if an

error of law has been committed. Smith v. Sullivan, 982 F.2d 308, 311 (8th

Cir. 1992); 42 U.S.C. § 405(g). Specifically, a court must evaluate whether the

ALJ applied an erroneous legal standard in the disability analysis. Erroneous

interpretations of law will be reversed. Walker v. Apfel, 141 F.3d 852, 853 (8th

Cir. 1998) (citations omitted). The Commissioner’s conclusions of law are only

persuasive, not binding, on the reviewing court. Smith, 982 F.2d at 311.

B.    The Disability Determination and the Five-Step Procedure

      Social Security law defines disability as the inability to do any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(I), 423(d)(1); 20 C.F.R. § 404.1505. The impairment

must be severe, making the claimant unable to do his previous work, or any




                                           33
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 34 of 79 PageID #: 1259




other substantial gainful activity which exists in the national economy. 42

U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1505-404.1511.

      The ALJ applies a five-step procedure to decide whether an applicant is

disabled. This sequential analysis is mandatory for all SSI and SSD/DIB

applications. Smith v. Shalala, 987 F.2d 1371, 1373 (8th Cir. 1993); 20 C.F.R.

§ 404.1520. The five steps are as follows:

      Step One: Determine whether the applicant is presently engaged
      in substantial gainful activity. 20 C.F.R. § 404.1520(b). If the
      applicant is engaged in substantial gainful activity, he is not
      disabled and the inquiry ends at this step.

      Step Two: Determine whether the applicant has an impairment or
      combination of impairments that are severe, i.e. whether any of the
      applicant=s impairments or combination of impairments
      significantly limit his physical or mental ability to do basic work
      activities. 20 C.F.R. § 404.1520(c). If there is no such impairment
      or combination of impairments the applicant is not disabled and
      the inquiry ends at this step. NOTE: the regulations prescribe a
      special procedure for analyzing mental impairments to determine
      whether they are severe. Browning v. Sullivan, 958 F.2d 817, 821
      (8th Cir. 1992); 20 C.F.R. § 1520a. This special procedure
      includes completion of a Psychiatric Review Technique Form
      (PRTF).

      Step Three: Determine whether any of the severe impairments
      identified in Step Two meets or equals a “Listing” in Appendix 1,
      Subpart P, Part 404. 20 C.F.R. § 404.1520(d). If an impairment
      meets or equals a Listing, the applicant will be considered disabled
      without further inquiry. Bartlett v. Heckler, 777 F.2d 1318, 1320
      n.2 (8th Cir. 1985). This is because the regulations recognize the
      “Listed” impairments are so severe that they prevent a person from
      pursuing any gainful work. Heckler v. Campbell, 461 U.S. 458,
      460, (1983). If the applicant’s impairment(s) are severe but do not
      meet or equal a Listed impairment the ALJ must proceed to step
      four. NOTE: The “special procedure” for mental impairments also
      applies to determine whether a severe mental impairment meets or
      equals a Listing. 20 C.F.R. § 1520a(c)(2).

      Step Four: Determine whether the applicant is capable of
      performing past relevant work (PRW). To make this determination,
                                             34
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 35 of 79 PageID #: 1260




      the ALJ considers the limiting effects of all the applicant’s
      impairments, (even those that are not severe) to determine the
      applicant’s residual functional capacity (RFC). If the applicant’s
      RFC allows him to meet the physical and mental demands of his
      past work, he is not disabled. 20 C.F.R. §§ 404.1520(e);
      404.1545(e). If the applicant’s RFC does not allow him to meet the
      physical and mental demands of his past work, the ALJ must
      proceed to Step Five.

      Step Five: Determine whether any substantial gainful activity
      exists in the national economy which the applicant can perform.
      To make this determination, the ALJ considers the applicant’s
      RFC, along with his age, education, and past work experience. 20
      C.F.R. § 1520(f).

C.    Burden of Proof

      The plaintiff bears the burden of proof at steps one through four of the

five-step inquiry. Barrett v. Shalala, 38 F.3d 1019, 1024 (8th Cir. 1994);

Mittlestedt, 204 F.3d at 852; 20 C.F.R. § 404.1512(a). The burden of proof

shifts to the Commissioner at step five. Nevland v. Apfel, 204 F.3d 853, 857

(8th Cir. 2000); Clark v. Shalala, 28 F.3d 828, 830 (8th Cir. 1994). “This

shifting of the burden of proof to the Commissioner is neither statutory nor

regulatory, but instead, originates from judicial practices.” Brown v. Apfel, 192

F.3d 492, 498 (5th Cir. 1999). The burden shifting is “a long-standing judicial

gloss on the Social Security Act.” Walker v. Bowen, 834 F.2d 635, 640 (7th Cir.

1987). Moreover, “[t]he burden of persuasion to prove disability and to

demonstrate RFC remains on the claimant, even when the burden of

production shifts to the Commissioner at step five.” Stormo v. Barnhart 377

F.3d 801, 806 (8th Cir. 2004).




                                          35
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 36 of 79 PageID #: 1261




D.    The Parties’ Positions

      Ms. Clarambeau asserts the Commissioner erred in three ways: (1) by

failing to properly evaluate whether she met or equaled a listing at Step 3 of the

sequential analysis; (2) by failing to evaluate her subjective symptoms; and

(3) by failing to properly determine her RFC.3

      The Commissioner asserts the ALJ’s decision is supported by substantial

evidence in the record and the decision should be affirmed. Ms. Clarambeau’s

assignments of error are discussed below.

      1.      Whether the Commissioner Properly Determined Whether
              Ms. Clarambeau Met or Equaled a Listing at Step 3 of the
              Sequential Analysis

      Step 3 of the sequential evaluation requires the ALJ to determine

whether any of the claimant’s severe impairments, alone or in combination,

meets or equals an impairment that is listed at 20 C.F.R. Part 404, Subpart P,

App. 1 (a “Listing”). See 20 C.F.R. § 404.1520(d). If any such impairment or

combination of impairments meets or medically equals a Listing, a finding of

disability is automatic. Id.; Shontos v. Barnhart, 328 F.3d 418, 424 (8th Cir.

2003). If the claimant has an impairment that is not among the Listings, the

Commissioner is instructed to compare the claimant’s findings to a “closely

analogous” listed impairment. See 20 C.F.R. § 404.1526(b)(2). The non-listed

impairment is medically equivalent to a listed impairment if it is equal in

severity and duration to a listed impairment. 20 C.F.R. § 404.1526(a).




      3   This assignment of error is separated into two sub-parts.
                                            36
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 37 of 79 PageID #: 1262




        Fibromyalgia is not a Listed impairment. Ms. Clarambeau asserts,

however, that the ALJ should have found her fibromyalgia to be of Listing level.

Ms. Clarambeau asserts the ALJ failed to properly evaluate her fibromyalgia

impairment at Step 3 of the analysis because it failed to properly apply Social

Security Ruling (SSR) 12-2p.4 Specifically, Ms. Clarambeau asserts that under

SSR 12-2p, the ALJ was required to evaluate whether her fibromyalgia was

medically equivalent to Listing § 14.09D (inflammatory arthritis)—or if not that

Listing, whichever other Listing was most analogous. The ALJ’s written

decision, Ms. Clarambeau asserts, reveals it did not compare her fibromyalgia

to any other specific Listing, which was error.

        Social Security Ruling 12-2p instructs the Social Security Administration

how to develop evidence in cases where a claimant alleges fibromyalgia as one

of their medically determinable impairments. Part of the SSR includes

instruction to the SSA on how to evaluate fibromyalgia claims at Step 3 of the

5-step sequential evaluation process (the Listings). The SSR states, in relevant

part:

        VI.   How do we consider FM in the sequential evaluation
        process?




        4In brief, the Commissioner asserts that Ms. Clarambeau also claims the
ALJ should have evaluated whether her obesity met or equaled a Listing level
impairment pursuant to SSR 19-2p (rescinded and replaced with SSR 02-01p,
effective May 20, 2019). The court does not interpret Ms. Clarambeau’s
argument to make such a claim. Instead, the court interprets
Ms. Clarambeau’s argument to state that had the ALJ properly considered
whether fibromyalgia met or equaled a Listing pursuant to SSR 12-2p, her
obesity would have been part and parcel of that consideration.
                                           37
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 38 of 79 PageID #: 1263




      As with any adult claim for disability benefits, we use a 5-step
      sequential evaluation process to determine whether an adult with
      an MDI of FM is disabled.

             ***
             C.     At Step 3, we consider whether the person’s
      impairment(s) meets or medically equals the criteria of any of the
      listings in the Listing of Impairments in appendix 1, subpart P, of
      20 CFR part 404 (appendix 1). FM cannot meet a listing in
      appendix 1 because FM is not a listed impairment. At step 3,
      therefore, we determine whether FM medically equals a listing (for
      example, listing 14.09D in the listing for inflammatory arthritis), or
      whether it medically equals a listing in combination with at least
      one other medically determinable impairment.

See SSR 12-2p at Section VI.C.

      Because there is no Listing for fibromyalgia, therefore, Ms. Clarambeau

asserts the ALJ should have, but did not, analyze whether her fibromyalgia met

or equaled Listing § 14.09D as the basis for an award of disability benefits at

Step 3.

      Listing § 14.09D requires that Ms. Clarambeau show (1) inflammatory

arthritis as described in listing 14.00D6 and (2) repeated manifestations of

inflammatory arthritis, with at least two constitutional symptoms (severe

fatigue, fever, malaise, or involuntary weight loss), and one of the following at

the marked level: (a) limitation of activities of daily living, (b) limitations in

maintaining social functioning, or (c) limitation in completing tasks in a timely

manner due to deficiencies in concentration, persistence, or pace. See Listing

§ 14.09D.

      To satisfy the first prong of the test for Listing § 14.09D, Ms. Clarambeau

must satisfy the listing for inflammatory arthritis found at listing 14.00D6.

This listing covers a “vast array of disorders that differ in cause, course, and
                                              38
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 39 of 79 PageID #: 1264




outcome.” See Listing § 14.00D6. Subpart 6(e)(ii) of Listing § 14.00D states

that listing-level severity is shown in Listing § 14.09D “by inflammatory

arthritis that involves various combinations of complications of one or more

major peripheral joints or other joints, such as inflammation or deformity,

extra-articular features, repeated manifestations, and constitutional symptoms

or signs. Extra-articular impairments may also meet listings in other body

systems.” Id. In subpart 6(e)(iii), Listing § 14.00D6 goes on to state that

“extra-articular” inflammatory arthritis features may involve any body system,

including musculoskeletal, ophthalmologic, pulmonary, cardiovascular, renal,

hematologic, neurologic, mental, and immune system. Id.

      To satisfy the second prong of the test for Listing § 14.09D, four

showings must be made: (1) repeated manifestations of inflammatory arthritis

as described above, (2) & (3) two of the listed symptoms and (4) one of the listed

limitations at the “marked” level. Id. The evaluation of whether

Ms. Clarambeau meets or equals the listing at § 14.09D should be made in the

first instance by the ALJ. The ALJ did not consider Listing § 14.09D in its

analysis and there are many unanswered questions about the applicability of

that Listing to Ms. Clarambeau’s impairments that should be answered first by

the ALJ.

      Fibromyalgia was presented by the record, and the ALJ acknowledged it

was a severe impairment. Because it was acknowledged as a severe

impairment and did not meet or equal any other Listed impairment, the ALJ

should have analyzed it under Listing § 14.09 pursuant to SSR 12-2p.

                                           39
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 40 of 79 PageID #: 1265




        The Commissioner asserts that because the ALJ evaluated

Ms. Clarambeau’s physical impairments under Listings § 1.04 (disorders of the

spine) and § 1.02 (major dysfunction of a joint), its failure to perform the

analysis as to fibromyalgia under § 14.09D is harmless. This is so, argues the

Commissioner, because the ALJ’s analysis under § 14.09D would have had the

same result as it did under the Listings for Ms. Clarambeau’s other two severe

physical impairments, because the ALJ made findings sufficient to preclude a

§ 14.09D Listing based upon its finding that Listings 1.04 and 1.02 were not

met.5

        A careful reading of the ALJ’s Step 3 analysis, however, requires the

court to reject this argument. The Step 3 analysis requires the ALJ to

determine whether an impairment or combination of impairments meets or

equals a Listing. As for the ALJ’s analysis of whether fibromyalgia met or

equaled a Listing, the ALJ stated “the claimant does not have an impairment or

combination of impairments that meets or medically equals the severity of any

one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20

CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926).”

(Emphasis added). As discussed above, fibromyalgia is not a Listed




        5In brief, the Commissioner does not specifically cite Listings 1.02 and
1.04, but instead argues the ALJ “identified two listed impairments that were
closely analogous to Plaintiff’s medically determinable impairments.” Docket
16, p. 7. But in its written discussion, the ALJ did not state that it was
comparing those two impairments to fibromyalgia for purposes of determining
whether Ms. Clarambeau’s fibromyalgia, alone or in combination with her other
impairments, was of Listing level severity. Fibromyalgia was never mentioned
at all within the ALJ’s Listing discussion.
                                            40
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 41 of 79 PageID #: 1266




impairment. And, the ALJ did not mention or discuss whether it considered

fibromyalgia in combination with the specifically Listed impairments under

consideration when determining whether those Listed impairments met or

equaled the Listing requirements.

      This leaves the court unable to determine whether the ALJ properly

considered Ms. Clarambeau’s severe fibromyalgia impairment at all at the Step

3 level of the sequential evaluation. The court is therefore likewise unable to

discern whether fibromyalgia was among the impairments or “combination of

impairments” that was considered at all at this Step.

      When the court is unable to determine how the ALJ evaluated

fibromyalgia at Step 3, the matter must be remanded. The district courts in

this district have consistently interpreted SSR 12-2p to require as much.    See

e.g. Wheeler v. Berryhill, 2017 WL 4271428 at **3-4 (D.S.D. Sept. 26, 2017);

Sunderman v. Colvin, 2017 WL 473834 at *7 (D.S.D. Feb. 3, 2017); and

Jockish v. Colvin, 2016 WL 1181680 at *7 (D.S.D. Mar. 25, 2016).

      In each of these cases, the district court remanded for the ALJ’s failure to

evaluate at Step 3 whether the claimant’s fibromyalgia met or equaled a Listing

by comparing it to Listing 14.09D—as instructed in SSR 12-2p. Wheeler, 2017

WL 4271428 at **3-4; Sunderman, 2017 WL 473834 at *7; and Jockish, 2016

WL 1181680 at *7.




                                          41
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 42 of 79 PageID #: 1267




      In Wheeler, the court explained,

      It is clear the Social Security Administration intended an ALJ to
      evaluate fibromyalgia under Listing 14.09D. “Social Security
      Regulations . . . ‘are binding on all components of the
      Administration.’ ” Carter v. Sullivan, 909 F.2d 1201, 1202 (8th Cir.
      1990) (citing 20 C.F.R. § 422.408)). The “agency’s failure to follow
      its own binding regulations is a reversible abuse of discretion.” Id.
      The ALJ’s finding cannot be sustained because an error of law
      occurred.

Wheeler, 2017 WL 4271428 at *4. In this case, as in Jockish, Sunderman, and

Wheeler, it is impossible for this court to analyze whether the ALJ’s reasoning

regarding medical equivalence is sound. Wheeler, 2017 WL 4271428 at *4.

For this reason, this case must be remanded for a proper Step 3 analysis

pursuant to SSR 12-2p.

      2.    Whether the Commissioner Properly Evaluated
            Ms. Clarambeau’s Subjective Symptoms6

      In determining whether to fully credit a claimant’s subjective complaints

of disabling pain, the Commissioner engages in a two-step process: (1) first, is

there an underlying medically determinable physical or mental impairment

that could reasonably be expected to produce the claimant’s symptoms; and




      6 The court notes that as of March 28, 2016, the Commissioner
determined to discontinue the use of the term “credibility” in its sub-regulatory
policy. See SSR 16-3p (which superseded SSR 96-7p). The Commissioner
wanted to make clear that in evaluating a claimant’s subjective complaints of
symptoms, it was not evaluating the claimant’s character. Id. The court uses
the term “credibility” herein only to the extent necessary as it is prevalent in
the case law that has developed. The ALJ in this case did not use the term
“credibility” but instead explained Ms. Clarambeau’s “statements concerning
the intensity, persistence, and limiting effects of these symptoms are not
entirely consistent with the medical evidence and other evidence in the record
for the reasons explained in this decision.” AR27.

                                          42
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 43 of 79 PageID #: 1268




(2) if so, the Commissioner evaluates the claimant’s description of the intensity

and persistence of those symptoms to determine the extent to which the

symptoms limit the claimant’s ability to work. See SSR 16-3p;7

20 C.F.R. § 404.1529.8 Here, the ALJ found Ms. Clarambeau had medically

determinable physical impairments that could reasonably be expected to

produce her symptoms in accordance with part one above. AR27. So, the

analysis rested on the second prong discussed above.

      In evaluating the second prong of the analysis, an ALJ must consider

several factors. The factors to consider include: whether such complaints are

supported by objective medical findings, whether the claimant has refused to

follow a recommended course of treatment, whether the claimant has received

minimal medical treatment, whether the claimant takes only occasional pain

medications, the claimant=s prior work record, observation of third parties and

examining physicians relating to the claimant=s daily activities; the duration,

frequency, and intensity of the pain; precipitating and aggravating factors;

dosage, effectiveness, and side effects of medication; and functional

restrictions. Wagner v. Astrue, 499 F.3d 842, 851 (8th Cir. 2007) (citing

Polaski, 739 F.2d at 1322). The objective medical evidence is not the only

consideration, and the claimant’s subjective complaints may not be

disregarded solely because they are not supported by the objective medical



      This Social Security Ruling generally interprets how to evaluate
      7

symptoms in disability claims.

      8 20 C.F.R. § 404.1529 is a rough codification of the factors discussed in
Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984).
                                          43
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 44 of 79 PageID #: 1269




evidence. Goff v. Barnhart, 421 F.3d 785, 792 (8th Cir. 2005). A claimant=s

subjective complaints of pain may be discredited only if they are inconsistent

with the evidence as a whole. Black v. Apfel, 143 F.3d 383, 386 (8th Cir.

1998).

      With regard to the factor of a claimant’s daily activities, the ALJ must

consider the “quality of the daily activities and the ability to sustain activities,

interest, and relate to others over a period of time and the frequency,

appropriateness, and independence of the activities.” Wagner, 499 F.3d at 852

(citing Leckenby v. Astrue, 487 F.3d 626, 634 (8th Cir. 2007)) (emphasis in

original). Although activities which are inconsistent with a claimant’s

testimony of disabling pain reflect negatively on the claimant’s credibility, the

ability to do light housework and occasional visiting with friends does not

support a finding that the claimant can do full-time work in the Acompetitive

and stressful conditions in which real people work in the real world.” Reed,

399 F.3d at 923 (quoting Thomas v. Sullivan, 876 F.2d 666, 669 (8th Cir.

1989)).

      An ALJ need not methodically discuss every Polaski factor so long as the

factors are all acknowledged and considered in arriving at a conclusion. Steed

v. Astrue, 524 F.3d 872, 876 (8th Cir. 2008). If adequately supported,

credibility findings are for the ALJ to make. Black, 143 F.3d at 386.

Generally, the ALJ is in a better position to evaluate credibility of witnesses

and courts on judicial review will defer to the ALJ’s credibility determinations




                                            44
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 45 of 79 PageID #: 1270




so long as they are supported by substantial evidence and good reasons. Cox

v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006).

       See also Eichelberger v. Barnhart, 390 F.3d 584, 590 (8th Cir. 2004)

(stating “[w]e will not substitute our opinion for that of the ALJ, who is in a

better position to assess credibility.”).

      The Eighth Circuit has said “in many disability cases, there is no doubt

that the claimant is experiencing pain; the real issue is how severe that pain

is.” Woolf, 3 F.3d at 1213. So too, here: there is no question Ms. Clarambeau

experienced symptoms; the real issue is how severe those symptoms are. The

Polaski factors should assist the ALJ in making that determination.

      Though the ALJ stated it evaluated Ms. Clarambeau’s subjective pain

complaints pursuant to the requirements of SSR 16-3p and 20 C.F.R.

§ 404.1529, a close reading of its decision reveals otherwise. Instead the ALJ

actually gave weight to only one of the factors found in Polaski and 20 C.F.R.

§ 404.1529—the objective medical evidence. The ALJ’s discussion is found at

AR27-34. The ALJ stated it had considered “other evidence” in compliance

with 20 C.F.R. § 404.1529. AR27. The ALJ’s discussion, however, contained

no substantive analysis of any factor other than the objective medical evidence.

      The ALJ began by explaining that Ms. Clarambeau’s “symptoms are not

entirely consistent with the medical evidence and other evidence in the record

for reasons explained in this decision.” AR27. The entirety of AR28 and a

portion of AR29 consists of the ALJ’s description of Ms. Clarambeau’s

statement about her symptoms and abilities, as well as the statements

                                            45
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 46 of 79 PageID #: 1271




submitted by two of Ms. Clarambeau’s acquaintances. AR28-29. The ALJ

simply stated that “these statements were considered in making this

decision.” AR29.

      Next, the ALJ stated “the objective evidence is not consistent with the

severity of the claimant’s alleged symptoms related to physical impairments.

The claimant appeared to sit comfortably during the hearing and did not need

to stand. She talked in a very fluent manner.” AR29. Ms. Clarambeau

testified that she could sit for three or four hours before she needed to get up

and walk around. AR97. The administrative hearing began at 9:57 a.m. and

ended at 10:26 a.m., for a duration of twenty-nine minutes. AR88, 107.

She did not testify she could not speak fluently. That she could “sit

comfortably” and “talk in a fluent manner” during her twenty-nine minute

hearing, therefore, does not appear to be inconsistent with her testimony or her

function report, in which she likewise did not indicate an inability to sit for

twenty-nine minutes or to speak fluently. See AR368-78.

      Next, the ALJ undertook a lengthy discussion of Ms. Clarambeau’s

medical treatment, and of the medical opinion evidence in the file.9 AR29-34.

Within that discussion, the ALJ mentioned a few of the other factors such as

Ms. Clarambeau’s medications, and whether Ms. Clarambeau indicated to her

physicians that she perceived the various medical treatments and medications

they had provided to her had been effective to improve her pain symptoms. Id.




      9Ms. Clarambeau has cited the ALJ’s evaluation of the medical opinion
evidence as a separate point of error (3.b), below.
                                            46
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 47 of 79 PageID #: 1272




       In its brief, the Commissioner holds up some of these citations to the

medical evidence as examples of how the ALJ properly evaluated the Polaski

factors. The problem is the ALJ did not “connect the dots” to explain how its

regurgitation of these topics weighed upon its finding about Ms. Clarambeau’s

subjective pain complaints. In brief, the Commissioner attempts to make this

connection after the fact by citing much of the evidence counsel believes

supports the ALJ’s decision that Ms. Clarambeau’s description of her

symptoms was not entirely consistent with the record as a whole. See Docket

16, pp. 10-12. Following its citation of the evidence which the ALJ recited in

its decision, the Commissioner in brief completes the circle by citing regulation

or authority explaining why the ALJ properly could have relied upon such

evidence to find Ms. Clarambeau’s allegations of pain not entirely inconsistent

with the record.

       For example, the Commissioner cites the ALJ’s recitation of

Ms. Clarambeau’s activities of daily living, followed by the Commissioner’s

statement that “these substantial daily activities are not consistent with

plaintiff’s allegations of total disability. See Johnson v. Shalala, 24 [sic]10 F.3d

448, 451 (8th Cir. 1994) (ability to read, watch television, drive, grocery shop,

cook, wash, dishes, garden, and visit with children contradicted allegations of

disabling pain); 20 C.F.R. §§ 404.1529(c)(3)(i), 416.929(c)(3)(i) (activities of daily

living).”    See Docket 16, p. 10. (Commissioner’s brief). But compare the ALJ’s

decision, AR28. In the ALJ’s decision, the ALJ simply recited some of


       10   The correct citation to this case is 42 F.3d 445, 451, (8th Cir. 1994).
                                               47
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 48 of 79 PageID #: 1273




Ms. Clarambeau’s activities of daily living without commenting at all about

what, if any, conclusions the ALJ drew from that evidence as to why her

allegations of pain were consistent or inconsistent with it. Id.

      The Commissioner in brief likewise offered post-hoc rationalization

regarding the ALJ’s citation of evidence regarding Ms. Clarambeau’s

medications and medical treatment. See Docket 16, p. 11. The Commissioner

explained in brief that the ALJ properly considered Ms. Clarambeau’s medical

treatment other than medication for relief of pain. The Commissioner cites

Milam v. Colvin, 794 F.3d 978, 985 (8th Cir. 2015) and 20 C.F.R.

§§ 404.1529(c)(3)(iv); 416.929(c)(3)(iv) for the proposition that the ALJ properly

considered that a conservative treatment history undermined a claim of

disabling pain.

      But when the ALJ discussed Ms. Clarambeau’s medical treatment (AR30-

31), the ALJ did not state that her conservative treatment history undermined

her claim of disabling pain. Id. The ALJ noted that conservative treatment was

recommended for her ongoing low back pain (AR31). Even making the

assumption the Commissioner proffers as to the ALJ’s conclusion regarding the

connection to be drawn between Ms. Clarambeau’s course of treatment and its

consistency with her claim of disabling pain, this court questions whether her

treatment history, which included a previous low back surgery and nerve

ablation surgery (AR733-34; 737-39; 744-46; 751-53; 1010-11; 1030-36) could

be considered a conservative course of care as the Commissioner suggests.




                                           48
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 49 of 79 PageID #: 1274




The point is, the ALJ did not state as much in its written decision as a reason

for denying benefits.

      In brief, the Commissioner also noted the ALJ had cited (AR29) that

Ms. Clarambeau had worked with her fibromyalgia condition for years. The

ALJ stated Ms. Clarambeau had “worked with fibromyalgia for years; she

managed her fibromyalgia with diet.” AR29. In brief, the Commissioner cites

Dixon v. Sullivan, 905 F.2d 237, 238 (8th Cir. 1990), and Orrick v. Sullivan,

966 F.2d 368, 370 (8th Cir. 1992), along with 20 C.F.R. § 404.1529(c)(3)(vii) for

the proposition that the ALJ properly considered this as an “other factor”

indicating that Ms. Clarambeau’s fibromyalgia is not disabling. The ALJ,

however, said nothing in its decision to elucidate that it had drawn such a

conclusion by citing the evidence that she had managed her fibromyalgia with

her diet for years.

      Finally, in brief the Commissioner notes the ALJ cited Ms. Clarambeau’s

job ended at POET after she was injured and could no longer physically

perform her duties as a custodian. In fact, she was terminated by POET

because they had no jobs available for her which were compatible with the

physical restrictions imposed by her physicians. AR406. Ms. Clarambeau

thereafter worked with the South Dakota Department of Human Services

vocational rehab department to attempt to find other, part-time employment.

See Docket 16, pp.11-12 (citing AR28-29).

      In brief, the Commissioner argues that because Ms. Clarambeau

continued to seek work after she was terminated from her job at POET, the ALJ

                                          49
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 50 of 79 PageID #: 1275




properly considered her job-seeking activities as inconsistent with her pain

allegations. See Docket 16, pp. 11-12. Again, however, if the ALJ did weigh

the circumstances of Ms. Clarambeau’s departure from POET and her work

with the Department of Human Resources as being inconsistent with her

allegations of pain, it gave no such indication in its decision. See AR29. After

discussing these facts, the ALJ simply stated “these statements were

considered in making this decision.” Id.

      In Burlington Truck Lines, Inc. v. United States, 371 U.S. 156 (1962), the

Supreme Court addressed this issue. The Court noted the Administrative

Procedures Act allows courts to determine whether agencies have properly

exercised their discretion within the bounds expressed by the legislative

delegation of power. Id. at 167-68. In order for courts to make this

determination, the agency must “disclose the basis of its order.” Id. at 168

(emphasis added). “The agency must make findings and support its decision,

and those findings must be supported by substantial evidence.” Id. Where the

agency did not express a particular rationale for its decision, and counsel on

appeal supplied a rationale, the Court rejected counsel’s post hoc rationale

because it was never expressed by the agency in its decision. Id. “The courts

may not accept appellate counsel’s post hoc rationalizations for agency action;

Chenery requires that an agency’s discretionary order be upheld, if at all, on

the same basis articulated in the order by the agency itself.” Id. at 168-69.

      In its written decision in his case, the ALJ did nothing more than

regurgitate the raw facts from the administrative record. The court appreciates

                                           50
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 51 of 79 PageID #: 1276




that the Commissioner in brief has gone to the effort to guess what the ALJ

might have been thinking and then fill in the blanks for the court as far as how

the ALJ may have viewed those raw facts. But that is not for the

Commissioner, or for the court, to do.

      The court can read the administrative record for itself. In the absence of

an explanation from the ALJ as to how it reached its conclusions, this court is

unable to make a proper review of the agency decision. Collins v. Astrue, 648

F.3d 869, 872 (8th Cir. 2011) (“The reviewing court will not speculate on what

basis the Commissioner denied a social security disability claim.”).

      The bulk of the ALJ’s discussion at AR29-32 consists of a review of

Ms. Clarambeau’s medical treatment. This discussion, however, is likewise

devoid of analysis regarding how the medical treatment Ms. Clarambeau

received correlates to the ALJ’s determination that Ms. Clarambeau’s subjective

pain complaints were “not entirely consistent” with the evidence as a whole.

The final sentence of the section wherein the ALJ analyzed Ms. Clarambeau’s

subjective pain complaints succinctly states, (referring to a review of her

medical records) “the claimant had ongoing treatment for pain and back

problem[s], but she consistently had normal physical examinations with full

strength and normal gait.” AR34. But, as explained above, the objective

medical evidence is not the only consideration, and the claimant’s subjective

complaints may not be disregarded solely because they are not supported by

the objective medical evidence. Goff, 421 F.3d at 792. Ms. Clarambeau’s

subjective complaints of pain may be discredited only if they are inconsistent

                                           51
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 52 of 79 PageID #: 1277




with the evidence as a whole. Black, 143 F.3d at 386. Remand is required to

determine if that requirement was met in this case.

      3.    Whether the Commissioner’s Determination of
            Ms. Clarambeau’s RFC is Supported by Substantial Evidence

      Residual functional capacity is “defined as what the claimant can still do

despite his or her physical or mental limitations.” Lauer v. Apfel, 245 F.3d

700, 703 (8th Cir. 2001) (citations omitted, punctuation altered). “The RFC

assessment is an indication of what the claimant can do on a ‘regular and

continuing basis’ given the claimant’s disability. 20 C.F.R. § 404.1545(b).”

Cooks v. Colvin, 2013 WL 5728547 at *6 (D.S.D. Oct. 22, 2013). The

formulation of the RFC has been described as “probably the most important

issue” in a Social Security case. McCoy v. Schweiker, 683 F.2d 1138, 1147

(8th Cir. 1982), abrogation on other grounds recognized in Higgins v. Apfel, 222

F.3d 504 (8th Cir. 2000).

      When determining the RFC, the ALJ must consider all a claimant’s

mental and physical impairments in combination, including those impairments

that are severe and those that are not severe. Lauer, 245 F.3d at 703; Social

Security Ruling (SSR) 96-8p 1996 WL 374184 (July 2, 1996). Although the

ALJ “bears the primary responsibility for assessing a claimant’s residual

functional capacity based on all the relevant evidence . . . a claimant’s residual

functional capacity is a medical question.”11 Lauer, 245 F.3d at 703 (citations


      11  Relevant evidence includes: medical history; medical signs and
laboratory findings; the effects of treatment, including limitations or
restrictions imposed by the mechanics of treatment (e.g., frequency of
treatment, duration, disruption to routine, side effects of medication); reports
                                           52
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 53 of 79 PageID #: 1278




omitted) (emphasis added). Therefore, “[s]ome medical evidence must support

the determination of the claimant’s RFC, and the ALJ should obtain medical

evidence that addresses the claimant’s ability to function in the workplace.” Id.

(citations omitted).

      “The RFC assessment must always consider and address medical source

opinions.” SSR 96-8p. If the ALJ’s assessment of RFC conflicts with the

opinion of a medical source, the ALJ “must explain why the [medical source]

opinion was not adopted.” Id. “Medical opinions from treating sources about

the nature and severity of an individual’s impairment(s) are entitled to special

significance and may be entitled to controlling weight. If a treating source’s

medical opinion on an issue of the nature and severity of an individual’s

impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial

evidence in the case record, the [ALJ] must give it controlling weight.” Id.

      Ultimate issues such as RFC, “disabled,” or “unable to work” are issues

reserved to the ALJ. Id. at n. 8. Medical source opinions on these ultimate

issues must still be considered by the ALJ in making these determinations. Id.

However, the ALJ is not required to give such opinions special significance

because they were rendered by a treating medical source. Id.




of daily activities; lay evidence; recorded observations; medical source
statements; effects of symptoms, including pain, that are reasonably
attributable to a medically determinable impairment; evidence from attempts to
work; need for a structured living environment; and work evaluations. See SSR
96-8p.
                                             53
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 54 of 79 PageID #: 1279




      “Where there is no allegation of a physical or mental limitation or

restriction of a specific functional capacity, and no information in the case

record that there is such a limitation or restriction, the adjudicator must

consider the individual to have no limitation or restriction with respect to that

functional capacity.” SSR 96-8p. However, the ALJ “must make every

reasonable effort to ensure that the file contains sufficient evidence to assess

RFC.” Id.

      When writing its opinion, the ALJ “must include a narrative discussion

describing how the evidence supports each conclusion, citing specific medical

facts . . . and nonmedical evidence. . . In assessing RFC, the adjudicator must

. . . explain how any material inconsistencies or ambiguities in the evidence in

the case record were considered and resolved.” Id.

      “[T]o find that a claimant has the [RFC] to perform a certain type of work,

the claimant must have the ability to perform the requisite acts day in and day

out, in the sometimes competitive and stressful conditions in which real people

work in the real world.” Reed, 399 F.3d at 923 (citations omitted, punctuation

altered); SSR 96-8p 1996 WL 374184 (“RFC is an assessment of an individual’s

ability to do sustained work-related physical and mental activities in a work

setting on a regular and continuing basis” for “8 hours a day, for 5 days a

week, or an equivalent work schedule.”).

      While it is true that the ALJ is free to formulate the RFC from all the

evidence including the opinion evidence and the medical records, it is also

established law that the ALJ may not substitute its own opinions for those of

                                           54
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 55 of 79 PageID #: 1280




the physician. Finch v. Astrue, 547 F.3d 933, 938 (8th Cir. 2008). Nor may

the ALJ “play doctor” or rely on its own interpretation of the meaning of the

medical records. Pate-Fires v. Astrue, 564 F.3d 935, 946-47 (8th Cir. 2009).

      These principles were reaffirmed in Combs v. Berryhill, 878 F.3d 642,

647 (8th Cir. 2017). In Combs, the claimant alleged disability as a result of

combined impairments of rheumatoid arthritis, osteoarthritis, asthma, and

obesity. Id. at 643. The only medical opinions in the file regarding Ms. Combs’

RFC were from two state agency physicians who had never treated or examined

Ms. Combs. Id. at 644. Those physicians instead based their opinions on their

review of Ms. Combs’ medical records. They gave differing opinions as to

Ms. Combs’ RFC (one opined she was capable of light duty work, while the

other opined she was capable of only sedentary work). Id. at 645.

      In deciding which opinion to credit, the ALJ found Ms. Combs’ subjective

complaints not entirely credible based upon the ALJ’s own review of her

medical records and notations therein which indicated she was in “no acute

distress” and that she had “normal movement of all extremities.” Id. The state

agency physicians apparently did not base their opinions on these

observations. Ms. Combs asserted the ALJ should have contacted the

physicians for clarification of what the notations meant rather than rely upon

its own inferences. Id. at 646.

      The Eighth Circuit agreed, concluding the ALJ erred by relying on its

own inferences as to the relevance of the two phrases “no acute distress” and

“normal movement of all extremities” as it was significant to her conditions. Id.

                                          55
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 56 of 79 PageID #: 1281




at 647. The court found the relevance of these medical terms was not clear in

terms of Ms. Combs’ ability to function in the workplace, because her medical

providers also consistently noted in their treatment records that she was had

rheumatoid arthritis, prescribed medication for severe pain, and noted trigger

point and joint pain with range of motion. Id. So, by relying on its own

interpretation of “no acute distress” and “normal movement of all extremities,”

in terms of Ms. Combs’ RFC, the ALJ failed to fulfill his duty to fully develop

the record. Id.

      Additionally, SSR 96-8p instructs ALJs how to determine RFC and how

to explain their determinations. That ruling contains requirements for the

ALJ’s narrative discussion. One of those requirements is that the RFC

assessment must “include a resolution of any inconsistencies in the evidence

as a whole . . .” Id. at p. 13. Another is that “[t]he RFC assessment must

always consider and address medical source opinions. If the RFC assessment

conflicts with an opinion from a medical source, the adjudicator must explain

why the opinion was not adopted.” Id. at p. 14.

      The ALJ formulated Mr. Clarambeau’s RFC as follows:

      The claimant has the residual functional capacity to perform
      sedentary work . . . except the claimant can stand/walk three
      hours total in an eight-hour workday; can never climb ladders,
      scaffolds or similar devices; can occasionally climb stairs; can
      occasionally balance, stoop, kneel, crouch, or crawl; can frequently
      handle and finger bilaterally; and should avoid concentrated
      exposure to hazards such as unprotected heights or fast and
      dangerous machinery.

AR27. Ms. Clarambeau asserts the ALJ’s formulation of her RFC is not

supported by substantial evidence for two reasons, discussed below.
                                           56
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 57 of 79 PageID #: 1282




            a.    Whether the Commissioner Properly Determined the
                  Limitations from Ms. Clarambeau’s Fibromyalgia

      Ms. Clarambeau asserts the ALJ failed to properly acknowledge the

limitations presented by her fibromyalgia, which the ALJ recognized was a

severe impairment. The Social Security Administration has published a

ruling12 (SSR 12-2p) regarding how to administer cases in which one of the

claimant’s medical impairments is fibromyalgia. Ms. Clarambeau posits that

the ALJ neither acknowledged the existence of SSR 12-2p in its opinion, nor

applied it. Ms. Clarambeau claims the ALJ failed to properly apply SSR 12-2p

because the ALJ did not properly determine whether fibromyalgia presented

limitations which should have been incorporated into her RFC.

      Ms. Clarambeau asserts the ALJ’s failure to properly apply SSR 12-2p is

made obvious by its focus on the “objective” or “normal” medical examinations

and test results, rather than the symptoms that are associated with

fibromyalgia, which is contrary to the instruction provided by SSR 12-2p. See

e.g. AR29-34 (ALJ discusses lack of objective evidence to support her claims,

“mostly normal” physical exams which the ALJ mentioned at least ten times

throughout its decision).

      These repeated references to normal exam results rather than the

various symptoms which can be associated with fibromyalgia, asserts




      12 Social Security rulings do not have the same force and effect as laws or
regulations, but they are binding on all components of the SSA and are used to
adjudicate Social Security disability cases. See https://www.disability-
benefits-help.org/glossary/social-security-rulings. (All internet citations in
this opinion last checked on June 11, 2020).
                                           57
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 58 of 79 PageID #: 1283




Ms. Clarambeau, indicate the ALJ really did not understand the nature of

fibromyalgia. Instead, Ms. Clarambeau argues, the ALJ should have done what

SSR 12-2p mandates, which is to examine the record for “widespread pain and

other symptoms associated with FM” which may result in exertional and

nonexertional limitations. See SSR 12-2p, Section VI(E)(1) (emphasis added).

These associated symptoms can include widespread pain and chronic fatigue,

cognitive memory problems (‘fibro fog”), waking un-refreshed, depression,

anxiety disorder, irritable bowel syndrome, irritable bladder syndrome,

interstitial cystitis, TMJ disorder, reflux disorder, migraines, and restless leg

syndrome. See SSR 12-2p, Section II (B)(2).

      The Commissioner responds that the ALJ properly determined the

limitations (or lack thereof) presented by Ms. Clarambeau’s fibromyalgia and

incorporated them into her RFC. The Commissioner argues the record shows

Ms. Clarambeau’s fibromyalgia was controlled by her medical treatment

because her “medical records did not substantiate widespread pain, chronic

fatigue, cognitive memory problems, ‘fibro-fog,’ waking unrefreshed, irritable

bowel syndrome, irritable bladder syndrome, interstitial cystitis, TMJ, reflux

disorder, migraines, restless leg syndrome, or severe mental impairments.” See

Docket 16, p. 22. The Commissioner argues that because the ALJ

acknowledged fibromyalgia as a severe impairment, it fulfilled its duty.

      The Eighth Circuit has noted that fibromyalgia is a disease which is

“chronic, and diagnosis is usually made after eliminating other conditions, as

there are no confirming diagnostic tests . . . We have long recognized that

                                            58
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 59 of 79 PageID #: 1284




fibromyalgia has the potential to be disabling.” Forehand v. Barnhart, 364

F.3d 984, 987 (8th Cir. 2004) (citations omitted, punctuation altered).

      Where the ALJ rejected a claimant’s fibromyalgia symptoms and

complaints because they were not “substantiated by objective medical testing”

the Eighth Circuit reversed and remanded the case because the ALJ

“misunderstood fibromyalgia” which likewise adversely affected the ALJ’s

formulation of the claimant’s RFC analysis. Garza v. Barnhart, 397 F.3d 1087,

1089 (8th Cir. 2005).

      Fibromyalgia is defined as a syndrome of chronic pain of
      musculoskeletal origin but uncertain cause. Stedman’s Medical
      Dictionary, at 671 (27th ed. 2000). Further, “[t]he musculoskeletal
      and neurological examinations are normal in fibromyalgia patients,
      and there are no laboratory abnormalities.” Harrison’s Principles
      of Internal Medicine, at 2056 (16th ed. 2005). The American
      College of Rheumatology nonetheless has established diagnostic
      criteria that include “pain on both sides of the body, both above
      and below the waist, [and] point tenderness in at least 11 of 18
      specified sites.” Stedman’s Medical Dictionary, supra.

Johnson v. Astrue, 597 F.3d 409, 410 (1st Cir. 2010).

      In Johnson, the treating physician’s opinion regarding the claimant’s

fibromyalgia and its effect on her ability to work was not given controlling or

even significant weight. Johnson, 597 F.3d at 412. In Johnson, the ALJ

rejected the treating physician’s opinion because it relied primarily upon the

claimant’s subjective complaints and lacked supporting objective medical

findings. Id. Because of the unique nature of fibromyalgia, however, the First

Circuit criticized the ALJ’s reasons for giving little weight to the treating

physician’s opinion:



                                            59
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 60 of 79 PageID #: 1285




      Dr. Ali’s “need” to rely on claimant’s subjective allegations . . . was
      not the result of some defect in the scope or nature of his
      examinations nor was it even a shortcoming. Rather, “a patient’s
      report of complaints, or history, is an essential diagnostic tool” in
      fibromyalgia cases, and a treating physician’s reliance on such
      complaints “hardly undermines his opinion as to [the patient’s]
      functional limitations.” Green-Younger v. Barnhart, 335 F.3d 99,
      107 (2d Cir. 2003) (internal punctuation and citation omitted).
      Further, since trigger points are the only “objective” signs of
      fibromyalgia, the ALJ “effectively [was] requiring objective evidence
      beyond the clinical findings necessary for a diagnosis of
      fibromyalgia under established medical guidelines,” and this, we
      think, was error.

Id. at 412 (emphasis in original). The court concluded by finding the RFC

formulated by the ALJ was “significantly flawed.” Id.

      In Rogers v. Commissioner of Soc. Security, 486 F.3d 234, 250 (6th Cir.

2007), the Sixth Circuit likewise reversed and remanded a fibromyalgia case.

“[U]nlike medical conditions that can be confirmed by objective medical testing,

fibromyalgia patients present no objectively alarming signs. . . [F]ibromyalgia is

an elusive and mysterious disease which causes severe musculoskeletal

pain . . . [F]ibromyalgia patients manifest normal muscle strength and

neurological reactions and have a full range of motion.” Id. at 243-44

(citations omitted, punctuation altered). The Rogers court held the ALJ erred

by adopting into the RFC opinions of physicians who dismissed the claimant’s

complaints because they were not substantiated by objective findings. Id. at

244-46. “[I]n light of the unique evidentiary difficulties associated with the

diagnosis and treatment of fibromyalgia, opinions that focus solely on objective

evidence are not particularly relevant.” Id. at 245.




                                           60
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 61 of 79 PageID #: 1286




      This court has carefully read the ALJ’s evaluation of Ms. Clarambeau’s

fibromyalgia symptoms. The ALJ stated, “She worked with fibromyalgia for

several years; she managed her fibromyalgia with diet. The claimant had only

tenderness and some decreased ROM, but full strength and normal gait.”

AR29. The ALJ continued with this paragraph in which fibromyalgia is

frequently mentioned, but “normal” exams are emphasized by the ALJ:13

      The claimant continued having mostly normal physical
      examinations throughout 2017, but she had diffuse tenderness
      consistent with her fibromyalgia. She continued various
      injections, but surgery was not recommended. Imaging showed no
      significant neural compromise in the lumbar spine and her
      symptoms were attributed to piriformis dysfunction and myofascial
      pain. The claimant continued trying to exercise as possible and
      work on her weight loss. In June, 2017, the claimant was treated
      for low back pain and right hip pain. She easily arose from a
      seated position and demonstrated a fairly normal gait with a slight
      limp on the right side. She bend [sic] forward fairly well, but
      complained of pain in the right SI area. She had negative straight
      leg raise. She had diffuse tenderness throughout her back
      consistent with her fibromyalgia. She had good lower extremity
      ROM. The claimant was diagnosed with right sacroiliitis and SI
      joint dysfunction; she had a history of lumbar surgery and
      multilevel lumbar degenerative disc disease (DDD). The claimant
      had fibromyalgia and morbid obesity. A repeat SI joint injection
      was recommended [AR799]. Conservative treatment for her low
      back was recommended and surgical intervention was not
      recommended. [AR936-45]. She was evaluated with pain
      management. The claimant had a mostly normal physical
      examination, but she had allodynia and dysesthesias over the left
      anterolateral thigh. The claimant was diagnosed with left meralgia
      paresthetica. AR946. The next month, she had a right SI joint
      injection. [AR807]. She lost weight; she was exercising as much
      as possible, but infrequently. Her mother was recently moved to a
      nursing home and the claimant was getting used to that change.
      She was in no acute distress. The claimant was to continue weight

      13Within its decision, the ALJ cited to exhibits within the administrative
record by Exhibit number and page number. For ease of reference and
continuity, the court has translated those references in this opinion into the AR
page numbers as they now appear in the record.
                                          61
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 62 of 79 PageID #: 1287




      loss modification; her pain medications were renewed. She was
      encouraged to push her activity level [AR970]. She was in no acute
      distress in late 2017 [AR982]. The claimant was referred to
      physical therapy. [AR957]. It was noted that imaging showed no
      significant neural compromises in the lumbar spine. Her
      symptoms were attributed mostly to piriformis dysfunction and
      myofascial pain; she had a right piriformis injection. The claimant
      had some reduced lumbar ROM and tenderness, but normal hip
      ROM and normal gait. [[AR1059].

AR30-31.

      Finally, the ALJ’s closing sentence to the section in which it formulated

Ms. Clarambeau’s RFC again emphasized the ALJ’s belief that “normal”

physical exams, even when one of the severe impairments is fibromyalgia,

equaled no disability: “…[T]he claimant had ongoing treatment for pain and [a]

back problem, but she consistently had mostly normal physical examinations

with full strength and normal gait.” AR34.

      As in Garza, Johnson, and Rogers, it appears the ALJ in this case

effectively required objective evidence in order to credit her associated pain

symptoms of fibromyalgia. As such, the ALJ misunderstood Ms. Clarambeau’s

fibromyalgia and as a result, it rejected associated limitations which may have

been necessary in her RFC. Accordingly, the ALJ’s formulation of the RFC was

“significantly flawed” and this case should be reversed and remanded for

further consideration. Johnson, 597 F.3d at 412; Rogers, 486 F.3d at 243-44;

and Garza, 397 F.3d at 1089.

            b.     Whether the Commissioner Properly Evaluated the
                   Medical Opinion Evidence

      Finally, Ms. Clarambeau asserts the RFC is flawed because the ALJ

failed to properly weigh the medical opinion evidence. There were several
                                           62
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 63 of 79 PageID #: 1288




medical opinions in Ms. Clarambeau’s administrative file. The ALJ’s

assessment of the medical opinions is found at AR32-33. The opinions, and

the weight assigned to them by the ALJ, are summarized below:

      Rebecca Studelska, Chiropractor, submitted a letter indicating
      Ms. Clarambeau reported pain with household chores. Dr.
      Studelska opined Ms. Clarambeau would have difficulty with
      carrying and lifting objects and with twisting actions such as
      sweeping, vacuuming, and mopping. She indicated Ms.
      Clarambeau had no concerns with sitting or standing. Dr.
      Studelska based her opinions upon what she could remember from
      treating Ms. Clarambeau a year earlier, and assumed Ms.
      Clarambeau’s functioning had not changed. [AR476]. The ALJ
      assigned Dr. Studelska’s opinions little weight because they did
      not provide specific limitations and because they were
      assumptions made on past treatment. Additionally, the ALJ noted,
      chiropractors are not acceptable medical sources. AR32.

      Corey Rothrock, M.D. submitted a letter opinion in May, 2017.
      Dr. Rothrock indicated Ms. Clarambeau could return to work, but
      could lift no more than 10 pounds and could stand/sit for no more
      than 4 hours. [AR897]. The ALJ assigned Dr. Rothrock’s opinions
      some weight because they were based upon Dr. Rothrock’s
      treatment of Ms. Clarambeau and because she had ongoing
      tenderness and reported pain symptoms. However, to the extent
      that Dr. Rothrock opined Ms. Clarambeau was not capable of
      sitting for at least 6 hours, the ALJ gave Dr. Rothrock’s opinions
      less weight “because the records support a finding that the
      claimant can perform a range of sedentary work. She cared for her
      ailing mother and the claimant engaged in exercise as possible for
      weight loss.” AR32.

      James Brunz, M.D. submitted an opinion in June, 2018.             Dr.
      Brunz opined Ms. Clarambeau could lift/carry 10 pounds
      frequently, sit/stand/walk for 4 hours in an 8-hour workday, and
      could rarely stoop, occasionally climb ladders or scaffolds or
      crouch. She could frequently climb ramps and stairs, balance and
      kneel. She could frequently reach, finger or feel. She should avoid
      concentrated exposure to vibration or hazards. These limitations
      had been present since at least May, 2017. [AR1102-04].
      Dr. Brunz also noted Ms. Clarambeau’s current symptoms could
      prevent her from performing more physical activities due to her
      likely limitations with bending, twisting, and lifting. [AR1105]. In
      August, 2018, Dr. Brunz noted Ms. Clarambeau had no
                                          63
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 64 of 79 PageID #: 1289




      improvement with some of the treatment he had provided, but had
      improved with other treatment he had provided. Due to Ms.
      Clarambeau’s ongoing pain, Dr. Brunz opined she would be
      precluded from medium to heavy work on a full-time basis.
      [AR1110]. The ALJ afforded these opinions some weight because
      they were based upon Dr. Brunz’ treatment of Ms. Clarambeau.
      AR32. The ALJ stated, “the more recent opinions support this
      decision, but are given less weight because they do not provide
      specific functional limitations. The earlier opinion that the
      claimant could perform a range of sedentary work are given some
      weight, but the opinion that the claimant could not stand/walk
      for six hours and could only rarely stoop are given less weight.
      Although the claimant had ongoing treatment for her back
      problems and pain, she consistently had mostly normal physical
      examinations.” AR32-33.

      Nate Timmer, M.D. submitted an opinion in June, 2018.
      Dr. Timmer stated Ms. Clarambeau was not disabled because she
      had not tried all possible treatments and had frequently missed
      physical therapy. [AR1099-1101]. In early 2018, Dr. Timmer
      stated Ms. Clarambeau was not disabled, but would have ongoing
      back pain. [AR983]. The ALJ noted that Dr. Timmer’s opinions
      “support this decision but they are given little weight because they
      do not provide specific functional limitations and 20 C.F.R. §
      404.1527(d) . . . state[s] that opinions as to whether the claimant is
      disabled or unable to work are by their nature administrative
      findings and as such reserved for the Commissioner.” AR33.

      Thomas Ripperda, M.D. submitted opinions in late 2016 and
      early 2017. In late 2016, Dr. Ripperda opined Ms. Clarambeau
      could stand/walk for 3-5 hours and could sit for 3-5 hours out of
      an 8-hour workday. He further opined she could lift up to 10
      pounds and could lift only occasionally. She could do simple
      grasping and fine manipulation, but could not push/pull. She
      could not bend, carry, or kneel, but could occasionally use stairs
      and could frequently reach above shoulder level. These limitations
      would last for two months. In early 2017, Dr. Ripperda opined
      Ms. Clarambeau could perform sedentary work up to 4 hours per
      day, but could not lift more than 10 pounds and could not carry or
      kneel. She could occasionally bend and use stairs. She could do
      simple grasping, fine manipulation, and push/pull up to 15
      pounds. [AR406-08]; [581-82]; [896]. A month or two later,
      Dr. Ripperda opined Ms. Clarambeau could not lift more than 10
      pounds, could sit or stand for 3-5 hours each per day and could
      occasionally bend, carry, or climb stairs. She could not kneel and
      needed frequent position changes [AR632-33]; [AR888]. AR33.
                                          64
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 65 of 79 PageID #: 1290




      The ALJ assigned Dr. Ripperda’s initial opinions little weight. Id.
      The ALJ assigned little weight because Dr. Ripperda did not
      initially assign functional limitations “over a period of at least 12
      months.” Id. The ALJ assigned Dr. Ripperda’s final opinion some
      weight. Id. But Dr. Ripperda’s opinions that Ms. Clarambeau
      could sit less than 6 hours out of an 8-hour work day and that she
      needed to frequently change position were given little weight by
      the ALJ because Ms. Clarambeau’s “symptoms improved with
      treatment and except for some tenderness and occasional limited
      ROM, the claimant consistently had good physical examinations.”
      Id.

      State Agency Assessments. On March 15, 2017, Gregory
      Erickson, M.D. reviewed Ms. Clarambeau’s records. AR108-14.
      Dr. Erickson concluded Ms. Clarambeau was limited to lifting 10
      pounds occasionally and less than 10 pounds frequently, and that
      she could stand/walk for 4 hours per day, and sit for more than 6
      hours out of an 8-hour workday. He also concluded
      Ms. Clarambeau could relieve her pain from sitting with normal
      breaks and lunch periods. AR116-17. On June 2, 2017, the State
      agency medical consultant at the reconsideration level (James
      Barker, M.D.) reviewed Ms. Clarambeau’s records. AR138-52.
      Dr. Barker imposed the same restrictions as had Dr. Erickson
      upon initial review, except Dr. Barker indicated Ms. Clarambeau
      “must periodically alternate sitting and standing to relieve pain
      and discomfort” (AR147) and that she “can relieve pain from sitting
      with normal breaks and lunch periods by shifting position as
      needed and standing to stretch for one minute each hour when
      necessary.” Id. The ALJ stated the State agency physician
      opinions were given weight because “they are based on a
      thorough review of the records showing the claimant had ongoing
      treatment for pain and back problem, but she consistently had
      mostly normal physical examinations with full strength and
      normal gait.” AR34.

      Medical opinions are considered evidence which the ALJ will consider in

determining whether a claimant is disabled, the extent of the disability, and the

claimant’s RFC. See 20 C.F.R. § 404.1527. All medical opinions are evaluated

according to the same criteria, namely:

      --whether the opinion is consistent with other evidence in the
            record;


                                          65
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 66 of 79 PageID #: 1291




      --whether the opinion is internally consistent;

      --whether the person giving the medical opinion examined the
            claimant;

      --whether the person giving the medical opinion treated the
            claimant;

      --the length of the treating relationship;

      --the frequency of examinations performed;

      --whether the opinion is supported by relevant evidence,
            especially medical signs and laboratory findings;

      --the degree to which a nonexamining or nontreating physician
             provides supporting explanations for their opinions and the
             degree to which these opinions consider all the pertinent
             evidence about the claim;

      --whether the opinion is rendered by a specialist about medical
            issues related to his or her area of specialty; and

      --whether any other factors exist to support or contradict the
            opinion.

      See 20 C.F.R. § 404.1527(c)(1)-(6); Wagner, 499 F.3d at 848.

      “A treating physician’s opinion is given controlling weight ‘if it is well-

supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence.’ ”

House v. Astrue, 500 F.3d 741, 744 (8th Cir. 2007) (quoting Reed, 399 F.3d at

920); 20 C.F.R. § 404.1527(c). “A treating physician’s opinion ‘do[es] not

automatically control, since the record must be evaluated as a whole.’ ” Reed,

399 F.3d at 920 (quoting Bentley v. Shalala, 52 F.3d 784, 786 (8th Cir. 1995)).

The length of the treating relationship and the frequency of examinations of the

claimant are also factors to consider when determining the weight to give a

                                            66
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 67 of 79 PageID #: 1292




treating physician’s opinion. 20 C.F.R. § 404.1527(c). “[I]f ‘the treating

physician evidence is itself inconsistent,’ ” this is one factor that can support

an ALJ’s decision to discount or even disregard a treating physician’s opinion.

House, 500 F.3d at 744 (quoting Bentley, 52 F.3d at 786; and citing Wagner,

499 F.3d at 853-854; Guilliams v. Barnhart, 393 F.3d 798, 803 (8th Cir.

2005)). “The opinion of an acceptable medical source who has examined a

claimant is entitled to more weight than the opinion of a source who has not

examined a claimant.” Lacroix v. Barnhart, 465 F.3d 881, 888 (8th Cir. 2006)

(citing 20 C.F.R. § 404.1527; Shontos, 328 F.3d at 425; Kelley v. Callahan, 133

F.3d 583, 589 (8th Cir. 1998)).

      When opinions of consulting physicians conflict with opinions of treating

physicians, the ALJ must resolve the conflict. Wagner, 499 F.3d at 849.

Generally, the opinions of non-examining, consulting physicians, standing

alone, do not constitute “substantial evidence” upon the record as a whole,

especially when they are contradicted by the treating physician’s medical

opinion. Id.; Harvey v. Barnhart, 368 F.3d 1013, 1016 (8th Cir. 2004) (citing

Jenkins v. Apfel, 196 F.3d 922, 925 (8th Cir. 1999)). However, where opinions

of non-examining, consulting physicians along with other evidence in the

record form the basis for the ALJ’s decision, such a conclusion may be

supported by substantial evidence. Harvey, 368 F.3d at 1016. Also, where a

nontreating physician’s opinion is supported by better or more thorough

medical evidence, the ALJ may credit that evaluation over a treating




                                           67
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 68 of 79 PageID #: 1293




physician’s evaluation. Flynn v. Astrue 513 F.3d 788, 792 (8th Cir. 2008)

(citing Casey v. Astrue, 503 F.3d 687, 691-692 (8th Cir. 2007)).

      The ALJ must give “good reasons” for the weight accorded to opinions of

treating physicians, whether that weight is great or small. Hamilton v. Astrue,

518 F.3d 607, 610 (8th Cir. 2008); 20 C.F.R. § 404.1527(c)(2). This

requirement was recently explained by the Eighth Circuit in Lucus v. Saul,

___ F. 3d ___ ; 2020 WL 2892228 at **2-3 (8th Cir., June 3, 2020). In Lucus,

the claimant appealed from the denial of his application for disability benefits,

arguing the ALJ failed to properly provide good reasons for giving his treating

physician’s opinions limited weight. Id. 2020 WL 2892228 at * 1. The district

court held the ALJ’s explanation was inadequate, but that the error was

harmless because Mr. Lucus himself had failed to explain what greater

limitations to his RFC could have been found had his treating physician’s

opinion been given greater weight by the ALJ. Id. The Eighth Circuit reversed

and remanded. Id. at *1 and * 3.

      The Lucus court found the ALJ committed legal error by failing to provide

“good reasons” for the weight accorded to the treating physician’s opinion. Id.

at * 3. In Mr. Lucus’ case, the ALJ provided two reasons for failing to accord

controlling weight to the treating physician’s opinion, but neither of those

reasons were “good.” Id. at ** 2-3. First, the ALJ stated the treating

physician’s opinion was internally inconsistent. Id. at * 2. But, the court

noted, “rather than identify a specific inconsistency, the ALJ simply listed ten

of [the doctor’s] conclusions without explaining why [the ALJ] believed they

                                           68
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 69 of 79 PageID #: 1294




were incompatible or undermined her credibility.” Id. The second reason

offered by the ALJ was that the doctor’s statement regarding Mr. Lucus’

problems in crowds and unfamiliar places conflicted with the record as a whole

and with the doctor’s own treatment notes. Id. The ALJ did cite statements

from the doctor’s notes in support of this second reason for rejecting the

doctor’s opinion. Id. Nevertheless, the court found this second reason also

was not “good” because the ALJ left out important context and failed to

mention other facts detrimental to the ALJ’s ultimate conclusion that the

doctor’s statement conflicted with the record and with the doctor’s own

treatment notes. Id.

      The court emphasized that SSA guidance mandates the ALJ’s decision

“must contain specific reasons for the weight given to the treating source’s

medical opinion, supported by the evidence in the case record, and must be

sufficiently specific to make clear to any subsequent reviewers . . . the reasons

for the [for the decision].” Id. (citing SSR 96-2p). The court concluded the

reasons offered by the ALJ in Mr. Lucus’ case were not “good” reasons as

required by 20 C.F.R. § 404.1527(c). Id. at * 3. Though inconsistencies could

justify rejecting a treating physician’s opinion, the ALJ did not make its

reasoning sufficiently specific to make it clear to subsequent reviewers. Id.

(citing SSR 96-2p and Reed, 399 F.3d at 921). The court explained that absent

some explanation for finding an inconsistency where none appeared to exist

“we will not fill in the gaps for the ALJ.” Id. The court also stated that while

exhaustive explanations are not required, “boilerplate” or “blanket” statements

                                           69
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 70 of 79 PageID #: 1295




will not suffice. Id. While the ALJ mentioned 20 C.F.R. § 404.1527, it either

ignored or failed to discuss facts highly relevant to the factors listed therein.

Id. For example, the ALJ never mentioned that the treating physician treated

Mr. Lucus regularly for a significant period of time, that the physician was a

specialist which made the opinion especially relevant, or that Mr. Lucus relied

on his therapist to help him function in public. Id.

      Finally, the court found the ALJ’s error was not harmless. Id. An error

is harmless “when the claimant fails to provide some indication that the ALJ

would have decided differently if the error had not occurred.” Id. (cleaned up).

The Commissioner argued the ALJ’s error was merely a drafting error. But the

Eighth Circuit disagreed, stating the failure to comply with SSA regulations is

more than a drafting error. Id. The failure to give good reasons for rejecting a

treating physician’s opinion is “reversible error.” Id. The court explained that

because it could not determine whether the ALJ would have reached the same

decision denying benefits if it had followed the proper procedure for considering

and explaining the value of the treating physician’s opinion, the error was not

harmless. Id. See also Brueggeman v. Barnhart, 348 F.3d 689, 694 (8th Cir.

2003) (contrasting a “mere drafting oversight” with the “failure to follow . . .[t]he

Commissioner[s]] duly promulgated regulations.”).

      Certain ultimate issues are reserved for the Agency=s determination.

20 C.F.R. ' 416.927(e). Any medical opinion on one of these ultimate issues is

entitled to no deference because it Ainvades the province of the Commissioner

to make the ultimate disability determination.@ House, 500 F.3d at 745 (citing

                                            70
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 71 of 79 PageID #: 1296




Krogmeier v. Barnhart, 294 F.3d 1019, 1023 (8th Cir. 2002)). See 20 C.F.R.

' 416.927(e)(3). The ultimate issues reserved to the Agency are as follows:

      1.    whether the claimant is disabled;

      2.    whether the claimant is able to be gainfully employed;

      3.    whether the claimant meets or exceeds any impairment in the
            Listing of Impairments (appendix 1 to subpart P of part 404 of 20
            C.F.R.);

      4.    what the claimant=s RFC is; and

      5.    what the application of vocational factors should be.

      See 20 C.F.R. ' 416.927(e)(1) and (2); see also Wagner, 499 F.3d at 849

(the ALJ Aneed not adopt the opinion of a physician on the ultimate issue of a

claimant=s ability to engage in substantial gainful employment.@) (quoting

Qualls v. Apfel, 158 F.3d 425, 428 (8th Cir. 1998)). The RFC determination is

specifically noted to be one of those determinations that is an ultimate issue for

the Agency to determine. 20 C.F.R. ' 416.927(e)(2); Cox v. Astrue, 495 F.3d

614, 619-620 (8th Cir. 2007).

      Here, Ms. Clarambeau does not contest the manner in which the ALJ

evaluated the opinions of Drs. Studelska (the chiropractor) and Timmer (the

family physician). The court does not analyze those medical opinions.

      Ms. Clarambeau does contest, however, the manner in which the ALJ

evaluated the opinions of Dr. Ripperda (rehabilitation specialist, AR888-89);

Dr. Rothrock (orthopedic specialist, AR1058); and Dr. Brunz (orthopedic

specialist, AR1104).




                                          71
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 72 of 79 PageID #: 1297




      Each of those treating specialists opined Ms. Clarambeau is not capable

of sitting for more than 6 hours out of an 8-hour workday—thereby precluding

her from engaging in the sedentary RFC the ALJ ultimately formulated for her.

See SSR 96-9p, https://www.ssa.gov/OP_Home/rulings/di/01/SSR96-09-di-

01.html (sedentary jobs generally require the ability to sit 6 hours out of an 8-

hour workday).

      The ALJ rejected each of those opinions for reasons which

Ms. Clarambeau asserts are not “good” reasons as required by Hamilton, 518

F.3d at 610 ; Lucus, 2020 WL 2892228 at *3; and 20 C.F.R. § 404.1527(c)(2).

      First, on March 15, 2017, Dr. Ripperda provided limitations for

Ms. Clarambeau. AR888. On that date, Dr. Ripperda stated Ms. Clarambeau

was limited to lifting 10 pounds, standing 3-5 hours per day, sitting 3-5 hours

per day, no kneeling, occasional bending, carrying and stairs, and that she

must be allowed to change positions frequently. Id. The ALJ gave

Dr. Ripperda’s restriction limiting Ms. Clarambeau to only part-time work

“some” weight. AR33. But the ALJ carved out and rejected that portion of

Dr. Ripperda’s opinion which limited Ms. Clarambeau to less than 6 hours of

sitting and the need for frequent position changes, stating “[her] symptoms

improved with treatment and except for some tenderness and occasional

limited ROM, [she] consistently had good physical examinations.” Id. The ALJ

did not provide any specific citation to the record for the “good physical

examinations” to which it referred, or for the instances in which

Ms. Clarambeau’s symptoms improved with treatment. Additionally, as

                                           72
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 73 of 79 PageID #: 1298




explained above in section 3.a of this opinion, good physical examinations do

not necessarily equal “no disability” when one of the claimant’s severe

impairments is fibromyalgia. And, as Ms. Clarambeau emphasizes, many of

Dr. Ripperda’s examinations of her were not “good” in any event. See AR566,

636-39, 755-57, 889-90 (bilateral arm pain, numbness, and tingling confirmed

with abnormal EMG and NCV studies). See also, AR570 (exam revealed trace

edema, hip pain with flexion, abduction, and internal rotation, pain with

Fabers maneuver, tenderness over L4-L5 and L5-S1 facet joints, positive facet

loading on the right side; some piriformis tenderness bilaterally; and greater

trochanteric tenderness); AR576, 649, 787 (exam revealed pain to palpation

over SI joints, mild tenderness over the lumbar paraspinals, and a pop with hip

abduction, flexion, and adduction). And finally, AR655, 793 (pain consistent

with SI joint dysfunction with good, but temporary results from injection).

These abnormal exam findings support the functional limitations imposed by

Dr. Ripperda, but they were not acknowledged when the ALJ formulated the

RFC. Likewise, the injections offered only temporary improvement. That the

improvement was only temporary was likewise not acknowledged by the ALJ in

the RFC formulation.

      Next, in May, 2017, Dr. Rothrock limited Ms. Clarambeau to lifting less

than 10 pounds, and to sitting/standing for only 4 hours per day. AR1058.

The ALJ gave Dr. Rothrock’s opinion “some” weight because it was consistent

with the record, but to as to Dr. Rothrock’s opinion that Ms. Clarambeau could

sit for less than 6 hours, the ALJ again carved that portion out and gave it

                                          73
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 74 of 79 PageID #: 1299




“less” weight. The reason for the difference? “Because the records support a

finding that the claimant can perform a sedentary range of work.” AR32. What

records? “She cared for her ailing mother and . . . engaged in exercise as

possible for weight loss.” Id. The ALJ’s statement that “the records” support a

finding Ms. Clarambeau can perform a range of sedentary work is wholly

conclusory and adds nothing to the inquiry of how the ALJ reached that

conclusion. Collins, 648 F.3d at 872 (“The reviewing court will not speculate

on what basis the Commissioner denied a social security disability claim.”). As

for the statement that Ms. Clarambeau cared for her ailing mother and engaged

in exercise to lose weight, the ALJ provided no facts to support how those two

activities bore any relationship to the ability to work 8 hours per day, 5 days

per week on a consistent basis.

      The medical records that mention Ms. Clarambeau’s caring for her

mother or the exercise she did to lose weight are very non-specific about what

physical activities she performed in the pursuit of those endeavors. There is no

detail provided in the record about whether Ms. Clarambeau’s duties in caring

for her mother involved sitting, standing, lifting, or carrying. We do not know

whether Ms. Clarambeau was required to assist her mother with ADLs such as

bathing and dressing. Did Ms. Clarambeau’s care of her mother include such

physically strenuous activities as transferring her mom from bed to bath

and/or a wheelchair or other assistive device? Or perhaps she only did light

laundry, cooked a few meals and paid her mother’s bills for her? In the

absence of some further detail, that she “cared for her mother” is wholly

                                           74
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 75 of 79 PageID #: 1300




unhelpful to answering the question of whether Ms. Clarambeau has the ability

to perform the requisite acts needed to work full-time day in and day out, in

the sometimes competitive and stressful conditions in which real people work

in the real world.” Reed, 399 F.3d at 923; SSR 96-8p 1996 WL 374184 (“RFC

is an assessment of an individual’s ability to do sustained work-related

physical and mental activities in a work setting on a regular and continuing

basis” for “8 hours a day, for 5 days a week, or an equivalent work schedule.”).

      Likewise, the references to Ms. Clarambeau’s efforts to exercise for

weight loss purposes add nothing at all to the inquiry about her ability to

function in the workplace. The records refer to her physicians’

recommendations that she undertake a “home exercise program”-with nary a

mention of what such a program actually consisted of—and that she should do

water aerobics. See AR655, 793, 962, 975, 999. 1060, 1061. There is not a

hint of how often Ms. Clarambeau did either of these things, or for how long at

a time. Again, in the absence of some further detail, that Ms. Clarambeau did

home exercises and water aerobics is simply not helpful to determine her

ability to perform the requisite acts needed to work full-time day in and day

out, in the sometimes competitive and stressful conditions in which real people

work in the real world.” Reed, 399 F.3d at 923; SSR 96-8p 1996 WL 374184 .

      In June, 2018, Dr. Brunz limited Ms. Clarambeau to lifting 10 pounds,

standing/walking for 4 hours with normal breaks, and sitting for 4 hours.

AR1102-04. Dr. Brunz noted these restrictions had originally been imposed by

Dr. Rothrock in May, 2017. AR1104. In August, 2018, Dr. Brunz wrote a

                                          75
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 76 of 79 PageID #: 1301




letter indicating that though Ms. Clarambeau’s symptoms improved after

radiofrequency ablation treatment, she continued to have myofascial pain, and

that she may still be limited in her ability to engage in medium or heavy work.

AR1110. Dr. Brunz did not define what he meant by medium or heavy work,

nor did he assign any specific functional limitations. Id. Ms. Clarambeau

assigns no error to the fact that the ALJ gave “less” weight to Dr. Brunz’

August, 2018, letter, because he failed to define medium or heavy work, and

because Dr. Brunz assigned no functional limitations. See AR32 (ALJ’s

explanation of why it gave “less” weight to the August, 2018 letter).

Ms. Clarambeau does challenge the ALJ’s rejection of Dr. Brunz’ opinion that

she should be limited to sitting less than six hours in an 8-hour workday,

however, because the only reason the ALJ offered for dismissing that opinion

was that Ms. Clarambeau’s physical examinations were “mostly normal.”

AR32-33. Ms. Clarambeau notes that contrary to the ALJ’s statement,

Dr. Brunz’s examinations included abnormal findings such as diminished

musculoskeletal range of motion, lumbar paraspinous tenderness, and

exquisite right piriformis tenderness. AR1059. He opined most of her

symptoms were caused by piriformis dysfunction and myofascial pain.

AR1060. He noted myofascial pain and degenerative disc disease with lateral

recess stenosis at L3, and prior surgery at L4 shown on her MRI. AR1063.

      Though the ALJ purported to give “some weight” to the opinion of each of

these physicians, it rejected that particular portion of each opinion which

limited Ms. Clarambeau to the ability to sit less than 6 hours a day in favor of

                                          76
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 77 of 79 PageID #: 1302




the opinions of the non-examining, non-treating State agency physicians who

opined Ms. Clarambeau is capable of sitting more than 6 hours per day.

As in Lucus, the reasons offered by the ALJ for rejecting this portion of her

treating physicians’ opinions are not good reasons. Lucus, 2020 WL 2892228

at * 3, and 20 C.F.R. § 404.1527(c)(2). As in Lucus, the ALJ “left out

important context” in many instances when justifying its rejection of the

treating physicians’ sitting limitation. Lucus, 2020 WL 2892228 at * 2.

Additionally, when weighing the medical opinion evidence, the ALJ mentioned

20 C.F.R. § 1527, but either “ignored or failed to discuss facts highly relevant

to the factors listed therein.” Lucus, 2020 WL 2892228 at * 3.14

      Instead, the ALJ improperly “cherry picked” the medical opinions of the

treating physicians, purporting to give them weight but carving out the sitting

restriction imposed by each of them and giving only that portion of their

opinions little weight. Cole v. Colvin, 831 F.3d 411, (7th Cir. 2016) (Social

Security disability case remanded because the ALJ “cherry picked” the medical

records to deny benefits). This resulted in the formulation of a residual




      14 For example, though the ALJ mentioned that Dr. Ripperda,
Dr. Rothrock, and Dr. Brunz each treated Ms. Clarambeau, the ALJ failed to
acknowledge that each of these physicians is a specialist. Dr. Ripperda is a
rehabilitation specialist, while Dr. Rothrock and Dr. Brunz are both orthopedic
specialists. As specialists their opinions are entitled to more weight pursuant
to 20 C.F.R. § 404.1527(c)(5). The ALJ likewise did not mention the length of
time any of these physicians treated Ms. Clarambeau—also a factor to be
considered pursuant to 20 C.F.R. § 1527(c)(2)(ii). Finally, that three treating
specialists reached the same conclusion certainly seems a relevant “other”
factor under 20 C.F.R. § 404.1527(c)(6), a factor the ALJ likewise ignored.
                                            77
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 78 of 79 PageID #: 1303




functional capacity not truly supported by the medical evidence. For this

reason, as well, remand is required.

E.    Type of Remand

      For the reasons discussed above, the Commissioner’s denial of benefits is

not supported by substantial evidence in the record. Ms. Clarambeau requests

reversal of the Commissioner’s decision with remand and instructions for an

award of benefits, or in the alternative reversal with remand and instructions

to reconsider her case.

      Section 405(g) of Title 42 of the United States Code governs judicial

review of final decisions made by the Commissioner of the Social Security

Administration. It authorizes two types of remand orders: (1) sentence four

remands and (2) sentence six remands. A sentence four remand authorizes the

court to enter a judgment “affirming, modifying, or reversing the decision of the

Secretary, with or without remanding the cause for a rehearing.” 42 U.S.C.

§ 405(g).

      A sentence four remand is proper when the district court makes a

substantive ruling regarding the correctness of the Commissioner’s decision

and remands the case in accordance with such ruling. Buckner v. Apfel, 213

F.3d 1006, 1010 (8th Cir. 2000). A sentence six remand is authorized in only

two situations: (1) where the Commissioner requests remand before answering

the Complaint; and (2) where new and material evidence is presented that for

good cause was not presented during the administrative proceedings. Id.

Neither sentence six situation applies here.

                                          78
Case 4:19-cv-04170-VLD Document 18 Filed 06/11/20 Page 79 of 79 PageID #: 1304




      A sentence four remand is applicable in this case. Remand with

instructions to award benefits is appropriate “only if the record overwhelmingly

supports such a finding.” Buckner, 213 F.3d at 1011. In the face of a finding

of an improper denial of benefits, but the absence of overwhelming evidence to

support a disability finding by the Court, out of proper deference to the ALJ the

proper course is to remand for further administrative findings. Id.; Cox v.

Apfel, 160 F.3d 1203, 1210 (8th Cir. 1998).

      In this case, reversal and remand is warranted not because the evidence

is overwhelming, but because the record evidence should be clarified and

properly evaluated. See also Taylor v. Barnhart, 425 F.3d 345, 356 (7th Cir.

2005) (an award of benefits by the court is appropriate only if all factual issues

have been resolved and the record supports a finding of disability). Therefore,

a remand for further administrative proceedings is appropriate.

                                  CONCLUSION

      Based on the foregoing law, administrative record, and analysis, it is

hereby ORDERED that the Commissioner’s decision is REVERSED and

REMANDED for reconsideration pursuant to 42 U.S.C. § 405(g), sentence four.

Ms. Clarambeau’s motion to remand [Docket No. 13] is GRANTED. The

Commissioner’s motion to affirm [Docket No. 15] is DENIED.

      DATED this 11th day of June, 2020.

                                           BY THE COURT:



                                           VERONICA L. DUFFY
                                           United States Magistrate Judge
                                           79
